    

 
EXHIBIT 10.1
 
 
Agreement
 
 
Apollo Gold Corporation: Black Fox Gold Project
     
Project Facility Agreement
     
Apollo Gold Corporation
 
RMB Australia Holdings Limited
 
Macquarie Bank Limited
 
RMB Resources Inc.
 
 
 
 
 
 
 
 
david.walton@freehills.com
imogen.scanlan@freehills.com
 

 
[logo.jpg]
 
  QV.1 Building 250 St Georges Terrace Perth WA 6000 Australia GPO Box U1942
Perth WA 6845 Australia Sydney  Melbourne  Perth  Brisbane  Singapore  
Telephone +61 8 9211 7777  Facsimile +61 8 9211 7878
www.freehills.com  DX 104 Perth
Correspondent offices in Hanoi  Ho Chi Minh City  Jakarta
 

 

--------------------------------------------------------------------------------


Contents
 
 

  Table of contents  

--------------------------------------------------------------------------------

 
The agreement
1
     
1
Definitions and interpretations
2
 
1.1 Definitions
2
 
1.2 Interpretations
26
 
1.3 Inclusive expressions
27
 
1.4 Business Day
27
 
1.5 Accounting Standards
27
     
2
Conditions precedent
27
 
2.1 Conditions precedent to the Initial Funding Portion
27
 
2.2 Conditions precedent to all Funding Portions
29
 
2.3 Certified copies
30
 
2.4 Benefit of conditions precedent
30
     
3
Commitment, purpose and availability of the Facility
30
 
3.1 Provision of Commitment
30
 
3.2 Several obligations and rights of the Financiers
30
 
3.3 Purpose
30
 
3.4 Cancellation of Commitment during Availability Period
31
 
3.5 Cancellation at end of Availability Period
31
 
3.6 Voluntary prepayment
31
 
3.7 Mandatory prepayment
31
 
3.8 Cancellations, prepayments and Project Completion
32
 
3.9 Cancellations and prepayments in inverse order
32
     
4
Funding and rate setting procedures
32
 
4.1 Delivery of Funding Notice
32
 
4.2 Requirements for a Funding Notice
32
 
4.3 Irrevocability of Funding Notice
32
 
4.4 Amount of Funding Portions
32
 
4.5 Selection of Interest Periods
33
 
4.6 Selection Notice
33
 
4.7 Determination of Funding Rate
33
     
5
Facility
33
 
5.1 Provision of Funding Portions
33
 
5.2 Repayment
34
 
5.3 Repayment of other Secured Moneys
34
 
5.4 Interest
34
 
5.5 Calculation of per annum interest rate
34
 
5.6 Maximum interest payable
34
     
6
Payments
35
 
6.1 Manner of payment
35
 
6.2 Payments on a Business Day
35
 
6.3 Payments in gross
35
 
6.4 Additional payments
35
 
6.5 Taxation deduction procedures
35
 
6.6 Tax Credit
36

 
Contents 1

--------------------------------------------------------------------------------


Contents
 
6.7 Tax affairs
36
 
6.8 Amounts payable on demand
36
 
6.9 Appropriation of payments
36
 
6.10 Distribution by Agent
37
 
6.11 Non-receipt of funds by Agent
37
 
6.12 Redistribution of payments
37
 
6.13 Rounding
38
 
6.14 Currency exchanges
38
     
7
Issue of Warrants
38
 
7.1 Warrants
38
 
7.2 Issue of Warrants
38
 
7.3 Exercise of Warrants
39
 
7.4 Ranking of Shares and Warrants
39
 
7.5 Registration under US Securities Laws
39
     
8
Representations and warranties
40
 
8.1 General representations and warranties
40
 
8.2 Project representations and warranties
43
 
8.3 Survival and repetition of representations and warranties
45
 
8.4 Reliance by Finance Parties
45
     
9
Undertakings
45
 
9.1 Conduct of Project
45
 
9.2 Project Covenants
45
 
9.3 Environmental issues
46
 
9.4 Mining Rights
47
 
9.5 Corporate budget
47
 
9.6 Provision of information and reports
47
 
9.7 Proper accounts
48
 
9.8 Notices to the Agent
48
 
9.9 Corporate existence
50
 
9.10 Compliance
50
 
9.11 Maintenance of capital
50
 
9.12 Compliance with laws and Authorisations
50
 
9.13 Payment of debts, outgoings and Taxes
51
 
9.14 Project Documents
51
 
9.15 Amendments to constitution
52
 
9.16 Negative pledge and disposal of assets
52
 
9.17 No change to business
52
 
9.18 Financial accommodation and Financial Indebtedness
53
 
9.19 Arm’s length transactions
53
 
9.20 No new Subsidiaries
53
 
9.21 Restrictions on Distributions and fees
53
 
9.22 Undertakings regarding Secured Property
54
 
9.23 Insurance
55
 
9.24 Financial undertakings
57
 
9.25 Hedging
57
 
9.26 Subordination of Inter-Company Claims
57
 
9.27 Share Qualification
58
 
9.28 Continued Listing
58
 
9.29 Convertible Debenture
58
 
9.30 Term of undertakings
59

 
Contents 2

--------------------------------------------------------------------------------


Contents
 
10
Market Disruption Event
59
 
10.1 Market Disruption
59
     
11
Cashflow Model
59
 
11.1 Calculations
59
 
11.2 Calculations in United States Dollars
60
 
11.3 Maintenance
60
 
11.4 Update of Cashflow Model
60
 
11.5 Factors since commencement of production
60
 
11.6 Delivery of updated Cashflow Model
60
 
11.7 Determination is binding
60
     
12
Project Accounts
61
 
12.1 Establishment of Project Accounts
61
 
12.2 Debt Service Reserve Account
61
 
12.3 Proceeds Account
61
 
12.4 Limits on withdrawals
63
     
13
Events of Default
63
 
13.1 Events of Default
63
 
13.2 Effect of Event of Default
66
 
13.3 Transaction Parties to continue to perform
66
 
13.4 Enforcement
66
 
13.5 Review event
67
     
14
Increased costs and illegality
67
 
14.1 Increased costs
67
 
14.2 Illegality
68
 
14.3 Reduction of Commitment
68
     
15
Indemnities and Break Costs
68
 
15.1 General indemnity
68
 
15.2 Break Costs
69
 
15.3 Foreign currency indemnity
69
 
15.4 Conversion of currencies
70
 
15.5 Continuing indemnities and evidence of Loss
70
     
16
Fees, Tax, costs and expenses
70
 
16.1 Arrangement fee
70
 
16.2 Commitment fee
70
 
16.3 Tax
70
 
16.4 Costs and expenses
71
     
17
Interest on overdue amounts
71
 
17.1 Payment of interest
71
 
17.2 Accrual of interest
71
 
17.3 Rate of interest
71
     
18
Relations between Agent and Financiers
72
 
18.1 Appointment of Agent
72
 
18.2 Agent’s capacity
72
 
18.3 Agent’s obligations
72
 
18.4 Agent’s powers
72
 
18.5 Instructions to Agent
73
 
18.6 Assumptions as to authority
73

 
Contents 3

--------------------------------------------------------------------------------


Contents
 

 
18.7 Agent’s liability
73
 
18.8 Delegation
74
 
18.9 Agent entitled to rely
74
 
18.10 Provision of information
74
 
18.11 Indemnity by Financiers
74
 
18.12 Independent appraisal by Financiers
75
 
18.13 Resignation and removal of Agent
75
 
18.14 Institution of actions by Financiers
75
 
18.15 Identity of Financiers
75
 
18.16 Electronic transmission of notices
76
     
19
Assignment
76
 
19.1 Assignment by Transaction Party
76
 
19.2 Assignment by Finance Party
76
 
19.3 Substitution agreement
77
 
19.4 Assist
77
 
19.5 Participation not permitted
77
 
19.6 Lending Office
77
 
19.7 No increase in costs
77
 
19.8 Anti-Money Laundering
77
     
20
Saving provisions
78
 
20.1 No merger of security
78
 
20.2 Exclusion of moratorium
78
 
20.3 Conflict
79
 
20.4 Consents
79
 
20.5 Principal obligations
79
 
20.6 Non-avoidance
79
 
20.7 Set-off authorised
79
 
20.8 Agent’s certificates and approvals
80
 
20.9 No reliance or other obligations and risk assumption
80
 
20.10 Power of attorney
80
     
21
General
80
 
21.1 Confidential information
80
 
21.2 Transaction Party to bear cost
81
 
21.3 Notices
81
 
21.4 Governing law and jurisdiction
81
 
21.5 Prohibition and enforceability
82
 
21.6 Waivers
82
 
21.7 Variation
82
 
21.8 Cumulative rights
82
 
21.9 Attorneys
82
 
21.10 Counterparts
83
             
Schedules
   
Notice Details
 
 
Commitment
 
 
Repayment Schedule
 
 
Project Completion Test
 
 
Securities
 

 
Contents 4

--------------------------------------------------------------------------------


Contents
 

 
Officer’s certificate
 
 
Funding Notice
 
 
Selection Notice
 
 
Form of Warrant Certificate
 
 
Permitted Encumbrances
 
 
Project Area
 
 
Group Structure Diagram
 
 
Unpatented Mining Claims
 
 
Royalties
 
 
Existing Registrations
 
 
Guarantee Assumption Agreement
   
Substitution Agreement
   
Freehills owns the copyright in this document and using it without permission is
strictly prohibited.
 

 
Contents 5

--------------------------------------------------------------------------------


The agreement
 
 
Project Facility Agreement

--------------------------------------------------------------------------------

 
Date 20 February 2009
 
Between the parties
 
 
Borrower
 
Apollo Gold Corporation
a corporation existing under the laws of the Yukon Territory, Canada
of 5655 South Yosemite Street, Suite 200 Greenwood Village, Colorado 80111-3220,
United States of America
(Borrower)
 
Financier
 
RMB Australia Holdings Limited
a company incorporated under the laws of Australia
of Level 13, 60 Castlereagh Street, Sydney, New South Wales 2000, Australia
 
Macquarie Bank Limited
ACN 008 583 542 of Level 1, No. 1 Martin Place, Sydney NSW 2000, Australia
 
Agent and Security Agent
 
RMB Resources Inc.
a company incorporated under the laws of Delaware, United States of America
of Suite 900, 143 Union Boulevard, Lakewood, Colorado, United States of America
(both the Agent and the Security Agent)
 
Background
 
1     The Financiers entered into a Bridge Facility Agreement with the Borrower
on 10 December 2008.
2     The Financiers have agreed to provide the Facility to the Borrower on the
terms of this agreement.
 
The parties agree
 
as set out in the operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.

 
page 1

--------------------------------------------------------------------------------


[logo.jpg]




 
1
Definitions and interpretations

--------------------------------------------------------------------------------

 
1.1
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
Meaning
 
Accounting Standards
 
generally accepted accounting principles in Canada.
 
Affiliate
 
with respect to a Person:
1     any partner, officer, ten percent (10%) or more shareholder, manager,
director, employee or managing agent of that Person or that Person’s Affiliates;
2     any spouse, parent, siblings, children or grandchildren (by birth or
adoption) of that Person; and
3     any other Person (other than a Subsidiary):
·  that directly or indirectly through one or more intermediaries, controls, or
is controlled by, or is under common control with, that Person;
·  that directly or indirectly beneficially owns or holds 10% or more of any
class of voting stock or partnership or other voting interest of that Person or
any Subsidiary of that Person; or
·  10% or more of the voting stock or partnership or other voting interest of
which is directly or indirectly beneficially owned or held by that Person or a
Subsidiary of that Person.
 
AGI
 
Apollo Gold Inc., a corporation existing under the laws of Delaware, United
States of America of 5655 South Yosemite Street, Suite 200 Greenwood Village,
Colorado, 80111-3220, United States of America.
 
Adjusted Current Assets
 
Current Assets less (to the extent included in Current Assets in accordance with
the Accounting Standards) the amount of any mark-to-market value of Hedging
Agreements.
 
Adjusted Current Liabilities
 
Current Liabilities less (to the extent included in Current Liabilities in
accordance with the Accounting Standards) the amount of any mark-to-market
liabilities of the Borrower under Hedging Agreements.
 
Adjusted Total Liabilities
 
Total Liabilities less (to the extent included in Total Liabilities in
accordance with the Accounting Standards) the amount of any mark-to-market
liabilities of the Borrower under Hedging Agreements.
 
Adjusted Total Assets
 
Total Assets less (to the extent included in Total Assets in accordance with the
Accounting Standards) the amount of any mark-to-market value of Hedging
Agreements.

 
page 2

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
AMEX
 
the NYSE Alternext U.S. exchange, formerly known as the American Stock Exchange.
 
AMEX Approval
 
the approval of the AMEX in connection with the issuance and listing of Shares
issuable on the exercise of a Warrant.
 
Anticipated Project Completion Date
 
the date on which the Project Completion Date is forecast to occur as advised to
the Agent in the most recent Project Status Certificate and, if requested by the
Agent, confirmed by the Independent Technical Consultant.
 
Associate
 
a Subsidiary or a Holding Company of a person or any other Subsidiary of that
Holding Company.
 
Attorney
 
an attorney appointed under a Transaction Document.
 
Authorisation
 
1      any consent, registration, filing, agreement, notice of non-objection,
notarisation, certificate, licence, approval, permit, authority or exemption; or
2      in relation to anything which a Government Agency may prohibit or
restrict within a specific period, the expiry of that period without
intervention or action or notice of intended intervention or action.
 
Availability Period
 
the period commencing on the satisfaction of the conditions precedent in clause
2.1 and ending on the earlier of:
1      the date on which the Commitment is cancelled in full under this
agreement; or
2      30 June 2009.
 
Available Project Finance Amount
 
at any time, the funds available to the Borrower for the development of the
Project and the achievement of Project Completion, being the aggregate of the
Undrawn Commitment at that time, and the amount of any other funding (whether
debt or equity funding) available to the Borrower at that time for the payment
of Project Costs from sources that are approved by the Agent.
 
Beneficiary
 
has the meaning given to that term under the Security Agent Agreement.

 
Break Costs
 
for any repayment or prepayment the amount (if any) by which:
1      the interest on the amount repaid or prepaid which a Financier should
have received under this agreement (had the repayment or prepayment not
occurred),
exceeds:
2      the return which that Financier would be able to obtain by placing the
amount repaid or prepaid to it on deposit with a Reference Bank,
in each case for the period from the date of repayment or prepayment until the
last day of the then current Interest Period applicable to the repaid or prepaid
amount.

 
page 3

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Bridge Facility Agreement
 
the Bridge Facility Agreement dated 10 December 2008 between the Borrower, the
Financiers, the Agent and the Security Agent.
 
Business Day
 
1      for the purposes of clause 21.3, a day on which banks are open for
business in the city where the notice or other communication is received
excluding a Saturday, Sunday or public holiday; and
2      for all other purposes, a day on which banks are open for business in
Sydney, Australia, Denver, United States of America and Toronto, Canada,
excluding a Saturday, Sunday or public holiday.
 
C$
 
the lawful currency of Canada.
 
C$ Equivalent Amount
 
in respect of an amount on a day, means the amount of Canadian Dollars converted
from another currency at the noon spot rate for the purchase of Canadian Dollars
with that currency quoted by the Bank of Canada on that day.
 
CADS
 
in respect of a period, the Revenue for that period less the aggregate of the
following amounts actually paid by the Borrower during that period (or, where
not actually paid at the date of any calculation, projected or estimated by the
Agent to be paid during that period as contemplated in the Cashflow Model):
1      Operating Costs in accordance with the latest Cashflow Model;
2      capital expenditures in accordance with the latest Cashflow Model; and
3      any fees, Taxes or royalties paid to a Government Agency in respect of
the Project (whether currently payable or levied or imposed after the date of
this agreement).
 
Calculation Date
 
each Quarterly Date while there is Principal Outstanding or exposure under a
Financier Hedging Agreement with respect to Product.
 
Canadian Securities Law
 
all applicable securities laws in Canada and the respective regulations and
rules under those laws together with applicable published policy statements of
the securities regulatory authorities in Canada.
 
Cashflow Model
 
the cashflow model prepared by the Borrower and approved by the Agent (acting on
the instructions of all Financiers) to be provided in accordance with clause
2.1(h) and then provided in an updated form under clause 11.
 
Caterpillar Master Finance Lease
 
the Caterpillar Master Finance Lease dated 19 January 2009 between Caterpillar
Financial Services Limited and the Borrower.
 
Certificate
 
a share certificate or other document (which conforms with the Listing Rules)
evidencing legal ownership of a share listed on the TSX and the AMEX.

 
page 4

--------------------------------------------------------------------------------


 
[logo.jpg]
 
Term
Meaning
 
Change in Law
 
any present or future law, regulation, treaty, order or official directive or
request (which, if not having the force of law, would be complied with by a
responsible financial institution) which:
1      commences, is introduced, or changes, after the date of this agreement;
and
2      does not relate to a change in the effective rate at which Tax is imposed
on the overall net income of a Finance Party.
 
Civil and Earthworks Contract
 
the Civil and Earthworks Contract dated 6 February 2009 between the Borrower and
749496 Ontario Limited operating as CMS Mechanical Timmins Division.
 
Collateral Security
 
any present or future Encumbrance, Surety Obligation or other document or
agreement created or entered into by a Transaction Party or any other person as
security for, or to credit enhance, the payment of any of the Secured Moneys,
including any further security granted under clause 9.22(b).
 
Commitment
 
in relation to a Financier, the amount set out opposite its name in the column
entitled ‘Commitment’ in Schedule 2 as reduced under this Agreement.
 
Contamination
 
in respect of a property, the presence of Pollutants:
1      in, on or under the property; or
2      in the ambient air and emanating from the property.
 
Contested Tax
 
a Tax payable by a Transaction Party where the Transaction Party is contesting
its liability to pay that Tax, and has reasonable grounds to do so, and in
respect of which there has been set aside a reserve (segregated to the extent
required by Accounting Standards) in an amount which is adequate.
 
Control
 
of a Person, includes the possession directly or indirectly of the power,
whether or not having statutory, legal or equitable force, and whether or not
based on statutory, legal or equitable rights, directly or indirectly, to do any
of the following:
1      where the word Control is used in the context of a Review Event, to
control 20% or more of the total votes which might be cast at a general meeting
of that Person;
2      where the word Control is used elsewhere in this agreement, to control
50% or more of the total votes which might be cast at a general meeting of that
Person;
3      to elect or appoint a majority of the board of directors or other
governing body of that Person; or
4      to direct or cause the direction of the management and policies of that
company whether by means of trusts, agreements, arrangements, understandings,
the ownership of any interest in shares or stock of that company or otherwise.

 
 
page 5

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Convertible Debenture
 
the obligation of the Borrower to repay an aggregate of US$8,580,000 principal
amount, together with interest and other monies owing as specified pursuant to
the terms of the debenture certificates issued on February 23, 2007, pursuant to
the terms and conditions of an agency agreement between the Borrower and Regent
Securities Capital Corporation and pursuant to the terms and conditions of an
agency agreement between the Borrower and Shoreline Pacific LLC, each debenture
having a two year term maturing on February 23, 2009 and bearing interest at the
rate of 1% per month for the first 12 months and increasing to 1.5% per month
for the next 12 months until maturity or conversion, as amended and extended in
respect of the debentures issued to RAB in the principal amount of US$4,290,000
as more fully set out in a term sheet dated 20 January 2009 between Haywood
Securities Inc., RAB and the Borrower.
 
Corporate Budget
 
the consolidated corporate budget for non-Project expenditures of the Borrower
and Group through the end of 2009 to be provided in accordance with clause
2.1(f).
 
Current Assets
 
the consolidated current assets of the Group, determined in accordance with the
Accounting Standards.
 
Current Liabilities
 
the consolidated current liabilities of the Group, determined in accordance with
the Accounting Standards.
 
Current Ratio
 
the ratio of Adjusted Current Assets to Adjusted Current Liabilities.
 
Debt Service Cover Ratio or DSCR
 
on any Calculation Date, means each of the following:
1      the figure calculated by the Agent in accordance with the formula:
DSCR (historical) = CADS(historical) / DS
where:
DSCR (historical) is the Debt Service Cover Ratio based on historical
information on that Calculation Date;
CADS (historical) is the CADS for the 3 month period immediately preceding that
Calculation Date; and
DS is the aggregate of the Repayment Amount required to be paid on that
Calculation Date and the forecast or actual Interest Expense payable in relation
to the 3 month period immediately preceding that Calculation Date; and
2      the figure calculated by the Agent in accordance with the formula:
DSCR (forward) = CADS (forward) / DS
where:
DSCR (forward) is the Debt Service Cover Ratio based on projected information on
that Calculation Date;
CADS (forward) is the estimated CADS for the 3 month period immediately
following that Calculation Date; and
DS is the aggregate of the Repayment Amount required to be paid on the next
Calculation Date and the forecast Interest Expense payable in relation to the 3
month period immediately following that Calculation Date.

 
page 6

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Debt Service Reserve Account
 
the account established in accordance with clause 12.1(b).
 
Debt Service Reserve Amount
 
at all times the greater of:
1      US$5,000,000; or
2      in respect of a date, the aggregate of the Repayment Amount, payable on
the next Repayment Date and all interest projected to be payable on or before
the next Repayment Date.
 
Default
 
1      an Event of Default; or
2      a Potential Event of Default.
 
Direct Agreements
 
1      Direct Agreement - Model Services Agreement made or to be made between
the Agent, the Borrower and GBM Minerals Engineering Consultants Limited;
2      Direct Agreement – Genivar Agreement (8 October 2008) made or to be made
between the Agent, the Borrower and Genivar;
3      Direct Agreement – Genivar Agreement (4 November 2008) made or to be made
between the Agent, the Borrower and Genivar;
4      Direct Agreement – Genivar Agreement (18 November 2008) made or to be
made between the Agent, the Borrower and Genivar;
5      Direct Agreement – Genivar Agreement (26 November 2008) made or to be
made between the Agent, the Borrower and Genivar
6      Direct Agreement - Mazuma Master Lease Agreement made or to be made
between the Agent, the Borrower and Mazuma Capital Corp;
7      Direct Agreement - Open Pit Stripping Contract Agreement made or to be
made between the Agent, the Borrower and Leo Alarie and Sons Construction Ltd;
8      Direct Agreement – Holding Ponds Contract Agreement made or to be made
between the Agent, the Borrower and Leo Alarie and Sons Construction Ltd
9      Direct Agreement - Caterpillar Master Finance Lease made or to be made
between the Agent, the Borrower and Caterpillar Financial Services Corporation;
10    Direct Agreement – Civil and Earthworks Contract made or to be made
between the Agent, the Borrower and 749496 Ontario Limited operating as CMS
Mechanical Timmins Division; and
11    any other direct agreement entered into by the Borrower in accordance with
clause 9.14(c).

 
page 7

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Dispose
 
in relation to any asset, property or right, means to sell, transfer, assign,
surrender, convey, lease, licence, lend, farm-out or otherwise dispose of any
interest in the asset, property or right.
 
Distribution
 
any dividend, distribution or other amount declared or paid by a Transaction
Party on any Marketable Securities issued by it.
 
Documents
 
the Transaction Documents and the Project Documents.
 
Encumbrance
 
1     any mortgage, agreement to secure debt, agreement of trust, lien, pledge,
charge, capital lease, conditional sale or other title retention agreement, or
other security interest, security title or encumbrance of any kind in respect of
any property of that Person or upon the income and profits therefrom, whether
that interest is based on the common law, statute or contract; and
2     any arrangement, express or implied, under which any property of that
Person is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Financial Indebtedness or performance of
any other obligation in priority to the payment of the general, unsecured
creditors of that Person.
 
End Date
 
from time to time means the date determined by the Agent (acting on the
instructions of all Financiers), having regard to the latest Cashflow Model and
any other information provided to it under clause 9.6, to be the Calculation
Date immediately preceding the beginning of the first 3 month period (after the
end of the Availability Period) in respect of which CADS is negative or zero.
 
Environmental Approvals
 
all consents, approvals, licences or other Authorisations of any kind required
by Environmental Law.
 
Environmental Law
 
any law of Canada or the Province of Ontario that relates to the protection of
the environment or health and safety or manages Pollutants, including laws
concerning land use or the rehabilitation of any land, development,
Contamination, conservation of natural or cultural resources and resource
allocation (including any law of Canada or the Province of Ontario relating to
the exploration for, and development or exploitation of, any natural resource).
 
Event of Default
 
any event specified in clause 13.1.
 
Excess Cashflow
 
on 30 June 2009 and each subsequent Quarterly Date, the Revenue for the
preceding Quarter minus the aggregate of the amounts to be applied on the
relevant date under clauses 12.3(b)(1) to 12.3(b)(8).
 
Excluded Tax
 
a Tax imposed by any jurisdiction on the net income of a Finance Party but not a
Tax:
1      calculated on, on account of, or by reference to the gross amount of any
payment (without allowance for any deduction) derived by a Finance Party under a
Transaction Document or any other document referred to in a Transaction
Document; or
2      imposed as a result of a Finance Party being considered a resident of or
organised or doing business in that jurisdiction solely as a result of it being
a party to a Transaction Document or any transaction contemplated by a
Transaction Document.

 
page 8

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Expiry Date
 
the date 48 months after the Warrants are to be issued to a Financier or a
Financier’s nominee in accordance with clauses 2.1(p) and 7.1.
 
Exposure
 
has the meaning given to that term under the Security Agent Agreement.
 
Facility
 
the facility made available by the Financiers to the Borrower under clause 3.1
of this agreement.
 
Final Repayment Date
 
the last occurring Repayment Date set out in the left column of the Repayment
Schedule, being 31 March 2013, or any other date determined to be the Final
Repayment Date in accordance with this agreement.
 
Finance Party
 
each of:
1      the Agent;
2      the Security Agent;
3      the Financiers; and
4      each other Beneficiary,
and Finance Parties means all of them.
 
Financial Indebtedness
 
any debt or other monetary liability in respect of moneys borrowed or raised or
any financial accommodation including under or in respect of any:
1      bill, bond, debenture, note or similar instrument;
2      acceptance, endorsement or discounting arrangement;
3      Surety Obligation;
4      finance or capital Lease;
5      agreement for the deferral of a purchase price or other payment in
relation to the acquisition of any asset or service;
6      obligation to deliver goods or provide services paid for in advance by
any of the Financiers;
7      agreement for the payment of capital or premium on the redemption of any
preference shares; or
8      Hedging Agreements,
and irrespective of whether the debt or liability
9      is present or future;
10    is actual, prospective, contingent or otherwise;
11    is at any time ascertained or unascertained;
12    is owed or incurred alone or severally or jointly or both with any other
person; or
13    comprises any combination of the above.

 
page 9

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Financial Report
 
in relation to an entity, the following financial statements and information in
relation to the entity (or the equivalent financial statements or information in
the jurisdiction of the entity), prepared for its financial quarter, financial
half-year or financial year:
1      a statement of financial performance;
2      a statement of financial position; and
3      a statement of cashflows.
 
Financier Hedging Agreement
 
1      the Macquarie ISDA;
2      the RMB ISDA;
3      the Novation Agreement; and
4      each other Hedging Agreement to which the Financiers are a party.
 
First Supplemental Agreement to the Security Agent Agreement
 
the First Supplemental Agreement to the Security Agent Agreement dated 6
February 2009 between the Borrower and the Finance Parties.
 
Force Majeure Event
 
1      an act of God;
2      war, revolution, an act of terrorism, or any other unlawful act against
public order or authority;
3      a restraint by a Government Agency; and
4      any other event which a reasonable person could not foresee or reasonably
make provision for or insure against,
which wholly or partially prevents, hinders, obstructs, delays or interferes
with the development or operation of the Project or the sale of Product.
 
Funding Date
 
the date on which a Funding Portion is provided, or is to be provided, to the
Borrower under this agreement.
 
Funding Notice
 
a notice given under clause 4.1.

 
page 10

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Funding Portion
 
each portion of the Total Commitment provided under this agreement.
 
Funding Rate
 
in respect of an Interest Period, the aggregate of:
1      LIBOR for that Interest Period; and
2      the Margin.
 
Genivar Agreements
 
each of the following agreements between Genivar and the Borrower:
1      engineering agreement for the conveyor feeding the primary ball mill at
the Project dated 26 November 2008;
2      agreement to develop the design and contract administration of some of
the components in the startup of a new mine dated 8 October 2008;
3      agreement to carry out the detailed engineering and design documents for
the civil foundation and structural work at the Project dated 4 November 2008;
and
4      additional scope of work for the infrastructure moves and underground
preparation work at the Project dated 18 November 2008.
 
Good Industry Practice
 
the degree of care and skill, diligence, prudence (financial and operational),
foresight and operating practice which would reasonably and ordinarily be
expected from a skilled operator engaged in the same type of undertaking as the
Project under the same or similar circumstances.
 
Government Agency
 
any government or any governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity.
 
Group
 
each of the companies in the Group Structure Diagram and any company which
becomes a Subsidiary of the Borrower after the date of this agreement, and Group
Member means any one of them.
 
Group Structure Diagram
 
the group structure diagram in Schedule 12, as amended or updated by the
delivery of a new diagram to the Agent under clause 9.6(i).
 
Guarantee Assumption Agreement
 
an agreement in the form of attachment 1.
 
Guarantor
 
any person who has executed a Guarantee Assumption Agreement.
 
Hedging Agreement
 
each interest rate transaction, foreign exchange transaction, equity or equity
index option, bond option, commodity swap, commodity option, commodity forward
sale, cap transaction, currency swap transaction, cross-currency swap rate
transaction or any other hedge or derivative agreement entered into by a
Transaction Party, including any master agreement and any transaction or
confirmation under it, and including the Financier Hedging Agreements.

 
page 11

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Holding Company
 
of any person, means the company in respect of which that person is a
Subsidiary.
 
Holding Pond Contract Agreement
 
the Holding Pond Contract Agreement dated 22 October 2008 between Leo Alarie and
Sons Construction Limited and the Borrower.
 
Independent Technical Consultant
 
Mining and Quarry Engineering Services or any substitute appointed by the Agent
after consultation with the Borrower.
 
Intangible Assets
 
1.     goodwill, patents, tradenames, trademarks, copyright, other intellectual
property rights and any other items which according to Accounting Standards, are
regarded as intangible assets; and
2.     future tax benefits.
 
Initial Transaction Costs
 
1      all Taxes and registration fees payable on or with respect to the
Transaction Documents;
2      the arrangement fee described in clause 16.1;
3      the reasonable legal fees in relation to the preparation, negotiation and
completion of the Transaction Documents and all related matters; and
4      all other fees, costs and expenses (including travel costs and other
disbursements) of the Finance Parties.
 
Inter-Company Claims
 
all debts and liabilities of each Group Member to any other Group Member on any
account and in any capacity, irrespective of whether the debts and liabilities:
1      are present or future;
2      are actual, prospective, contingent or otherwise;
3      are at any time ascertained or unascertained;
4      are owed or incurred by or on account of a Group Member alone severally
or jointly with another person;
5      are owed to or incurred for the account of a Group Member alone, or
severally or jointly with another person;
6      are owed to another person as agent (whether disclosed or not) for or on
behalf of a Group Member;
7      are owed or incurred as principal, interest, fees, charges, taxes, duties
or other imposts, damages (whether for breach of contract or tort or incurred on
another ground), losses, costs or expenses, or on any other account;
8      are owed to or incurred for the account of a Group Member before or after
the date of this agreement; or
9      comprise a combination of the above.

 
page 12

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Interest Expense
 
1      all interest and amounts in the nature of interest or of similar effect
to interest paid or payable in respect of the Facility and Transaction
Documents; and
2      all commitment, line, account and similar fees and other amounts of a
regular and recurring nature payable in relation to the Facility and the
Transaction Documents but excluding establishment, participation, arrangement
and other fees payable once only and payments due under a Hedging Agreement.
 
Interest Payment Date
 
the last day of each Interest Period.
 
Interest Period
 
a period selected or determined under clause 4.5.
 
Key Personnel
 
3      R. David Russell (President and Chief Executive Officer of the Borrower);
and
4      Melvyn Williams (Chief Financial Officer; Senior Vice President - Finance
and Corporate Development of the Borrower).
 
Lease
 
a lease, sale lease-back, synthetic lease or any other agreement under which any
property is or may be used or operated by a person other than the owner.
 
Lending Office
 
in respect of a Financier, the office of that Financier set out opposite its
name in Schedule 1 or any other office notified by that Financier under this
agreement.
 
LIBOR01 Page
 
the page entitled ‘LIBOR01’ on the Reuters Monitor Money Rates Service or any
other page which may replace the LIBOR01 page for the purpose of displaying
offered rates for United States Dollar deposits.
 
LIBOR
 
in relation to an Interest Period for a Funding Portion, the rate per cent per
annum determined by the Agent to be:
5      the average of the rates quoted on the LIBOR01 Page as being the rate per
annum at which United States Dollar deposits are offered for a period equivalent
to the Interest Period at about 11.00 am (London time) on the Value Date,
eliminating the highest and lowest rates and rounding up the resultant figure to
4 decimal places;
6      where 2 or fewer rates are quoted for the relevant period on the LIBOR01
Page at the relevant time, the average of the rates notified to the Agent by
each Reference Bank to be the rate per annum at which United States Dollar
deposits are offered to that Reference Bank for a period equivalent to the
Interest Period at about 11.00 am (London time) on the Value Date, rounding up
the resultant figure to 4 decimal places; or
7      if LIBOR cannot be determined in accordance with paragraphs 1 or 2 of
this definition, the rate most nearly approximating the rate that would
otherwise have been calculated by the Agent in accordance with paragraphs 1 or 2
having regard to comparable indices then available in the financial markets.

 
page 13

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
LIBOR Business Day
 
a day on which banks are open for business in Toronto, London and New York
excluding a Saturday, Sunday or public holiday.
 
Loan Life Cover Ratio and LLCR
 
on any date, the figure calculated by the Agent in accordance with the formula:
[formula_page13.jpg]
where:
LLCR is the Loan Life Cover Ratio on that date;
CADS (loan life) is the aggregate of CADS contemplated in the Cashflow Model for
the period from that date up to the Final Repayment Date, discounted to present
value at the rate which is the Funding Rate then applying to Funding Portions,
on a continuous basis with quarterly resets; and
PO is the forecast Principal Outstanding on that date, taking into account any
repayments or prepayments made on that date.
 
Listing Rules
 
the listing rules of the TSX and the AMEX together with any agreement between
the Borrower and the TSX and any agreement between the Borrower and the AMEX in
connection with the listing of the Shares or the Warrants.
 
Loss
 
any claim, action, damage, loss, liability, cost, charge, expense, outgoing or
payment.
 
Macquarie ISDA
 
the ISDA Master Agreement dated on or about the date of this agreement between
the Borrower and Macquarie Bank Limited, including any transaction or
confirmation under it and any other agreement entered into in connection with
it.
 
Majority Financiers
 
1      from the period beginning the date of this Agreement and ending on the
date on which there is no Principal Outstanding and no Financier has a
Commitment, Financiers whose Commitment aggregates more than 75% of the Total
Commitment or, if the Commitment is cancelled, Financiers to whom more than 75%
of the Principal Outstanding is owing; and
2      from the date on which there is no Principal Outstanding and no Financier
has a Commitment, Financiers’ whose Exposures aggregate more than 75% of the
aggregate Exposures of all Financiers, or if each Financier has an Exposure
which is nil or which is taken to be nil, then the Financiers who are at least
75% of all of the Financiers by number. For the purposes of this paragraph 2, if
the Financiers’ Exposure is a positive amount, its Exposure is taken to be nil.
 
Margin
 
7.00% per annum.

 
page 14

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Marketable Securities
 
1      debentures, stocks, shares or bonds of any government, of any local
Government Agency, or of any body corporate, association or society, and
includes any right or option in respect of shares in any body corporate;
2      any unit (whatever called) in a trust estate which represents a legal or
beneficial interest in any of the income or assets of a trust estate and
includes, but is not limited to, any option to acquire any unit as described in
this paragraph 2;
3      any option or right in respect of an unissued share;
4      any convertible note; and
5      any instrument or security which is a combination of any of the above.
 
Market Disruption Event
 
any event specified in clause 10.
 
Material Adverse Effect
 
in the opinion of the Majority Financiers, a material adverse effect on:
1      any Transaction Party’s ability to perform any of its obligations under
any Transaction Document;
2      the rights of the Finance Parties under, or the enforceability of, a
Transaction Document;
3      the assets, business or operations of the Borrower (including the Project
and the Project Assets); or
4      the assets, business or operations of the Transaction Parties on a
consolidated basis.
 
Material Agreement
 
an agreement to which a Transaction Party is a party, that is, in the reasonable
opinion of the Financiers, material to the development, construction, ramp-up or
operation of the Project.
 
Mazuma Master Lease Agreement
 
the Mazuma Master Lease Agreement dated 6 October 2008 between Mazuma Capital
Corp and the Borrower.
 
Minimum Net Worth
 
on a date, the aggregate of the following amounts:
1      $US73,100,000; and
2      50% of the Net Income for each Quarter from and including the Quarter
ending 31 December 2008 up to the Quarter ending on that date (or, where that
date is not a Quarterly Date, the Quarter ending on the Quarterly Date
immediately preceding that date).
 
Mining Rights
 
1      all entitlements of the Borrower or any other Transaction Party under the
provisions of the Mining Law to conduct exploration or mining activities in any
part of the Project Area;
2      any present or future interest from time to time held by or on behalf of
the Borrower or any Transaction Party in any present or future right (including,
without limitation, water rights), mining lease, mining concession,
profit-a-prendre, joint venture, mining licence, mining claim (including the
Unpatented Mining Claims), permit, rights-of-way, rights of access, inurements
or other authority which confers or may confer a right to prospect or explore
for or mine any minerals or ores in any part of the Project Area;
3      any present or future renewal, extension, modification, substitution,
amalgamation or variation of any of the mining rights described above (whether
extending over the same or a greater or lesser area);
4      any present or future application for or an interest in any of the above
which confers or which, when operated, will confer the same or similar rights in
relation to the Project; and
5      any other present or future interest held by or on behalf of the Borrower
or any Transaction Party in minerals, ores and mines, whether on or under land,
necessary for the Borrower to construct, develop or operate the Project.

 
page 15

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Mining Law
 
any law, including the relevant laws of Ontario or otherwise, whether or not
deriving from statute, concerning the acquisition by any allowed means of
interests in public lands or private lands for the purpose of conducting mining
exploration, mine development, mining operations, reclamation and related
operations on that land, together with the rights necessary to conduct those
activities, including but not limited to laws relating to public land use,
development, conservation of natural or cultural resources and resource
allocation and includes any laws concerning permits, licences and authorisations
required to be received before conducting any of those activities and includes
any and all rules, regulations or ordinances promulgated under or in respect of
those laws.
 
Model Services Agreement
 
the model services agreement dated 28 November 2008 between the Borrower and GBM
Minerals Engineering Consultants Limited.
 
Montana Tunnels Facility Agreement
 
the facility agreement dated 12 October 2007 between Montana Tunnels Mining,
Inc., AGI, the Borrower, RMB Australia Holdings Limited and RMB Resources Inc.,
as amended, restated or modified from time to time.
 
Mortgage
 
1      the charge/mortgage over real property given by the Borrower in favour of
the Agent and registered on 11 December 2008 as Instrument No. CB49485; and
2      the charge/mortgage over real property given by the Borrower in favour of
the Agent and registered on 10 February 2009 as Instrument No. CB50820.
 
Net Income
 
the consolidated net income of the Group determined in accordance with the
Accounting Standards.
 
Net Worth
 
on any date, the amount of the Adjusted Total Assets less the Adjusted Total
Liabilities.
 
Novation Agreement
 
the Novation Agreement made or to be made between the Financiers and the
Borrower.
 
Officer
 
1      in relation to a Transaction Party, a director, secretary, chief
executive officer, chief financial officer, president or vice president or a
person notified to be an authorised officer, of the Transaction Party; or
2      in relation to a Finance Party, a director, secretary or any person whose
title includes the word ‘Director’, ‘Managing Director’, ‘Manager’, ‘President’
or ‘Vice President’, and any other person appointed by that Finance Party to act
as its authorised officer for the purposes of this agreement.

 
page 16

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Open Pit Stripping Contract Agreement
 
the Open Pit Stripping Contract Agreement dated 22 October 2008 between Leo
Alarie and Sons Construction Ltd and the Borrower.
 
Operating Costs
 
all expenses (including (i) capital and (ii) recurrent expenditure of a routine
nature) incurred and paid or projected in the Cashflow Model which are
attributable to the Borrower to be incurred or paid by the Borrower in the
ordinary course of business in connection with the day-to-day activities of the
Project, including:
1      administrative costs and charges in respect of the operation of the
Project by the Borrower;
2      premiums paid with respect to insurance; and
3      payments with respect to Environmental Bonding,
but excluding any payments to third parties in respect of liabilities to them
covered by third party insurance.
 
Overdue Rate
 
the aggregate of:
1      the Margin applying to Funding Portions; and
2      LIBOR on the relevant date on which the Overdue Rate is calculated under
clause 17, as determined by the Agent in accordance with the definition of LIBOR
in this clause 1.1 except that in making the determination all references in
that definition to:
·      “Interest Period” are references to a period of 30 days;
·      “Value Date” are to the relevant date on which the Overdue Rate is
calculated under clause 17; and
·      “Funding Portion” are to the relevant overdue amount,
or, if clause 10 applies, the rate determined under clause 10.1(a)(2).
 
Payment Currency
 
the currency in which any payment is actually made.
 
Permitted Encumbrance
 
each Encumbrance listed in Schedule 10.
 
Permitted Financial Accommodation
 
any financial accommodation or any Surety Obligation provided by a Transaction
Party in respect of financial accommodation:
1      under the Transaction Documents;
2      in the ordinary course of business up to a maximum aggregate amount for
all Transaction Parties of US$250,000;
3      which can be characterised as an Inter-Company Claim;
4      in connection with the Montana Tunnels Facility Agreement; or
5      with the Agent’s prior written consent (acting on the instructions of the
Majority Financiers).

 
page 17

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Permitted Financial Indebtedness
 
1      any liability of a Transaction Party under any agreement entered into in
the ordinary course of business for the acquisition of any asset or service
where payment for the asset or service is deferred for a period of not more than
90 days up to an aggregate amount of all liabilities of US$5,000,000;
2      any Financial Indebtedness incurred or permitted to be incurred under any
Transaction Document;
3      any Inter-Company Claims;
4      Financial Indebtedness incurred in connection with the Montana Tunnels
Facility Agreement in its form as at the date of this Agreement;
5      Financial Indebtedness incurred in connection with each Convertible
Debenture;
6      subject to clause 9.14(b), Financial Indebtedness incurred in connection
with capital equipment leases to be entered into by APG in respect of the
Project, up to an aggregate amount of all capital equipment leases of
US$15,000,000;
7      Financial Indebtedness incurred in connection with operating leases to be
entered into by APG in respect of the Project, up to an aggregate amount of all
operating leases of US$1,000,000;
8      Financial Indebtedness incurred in connection with the margin loan, with
a balance of US$900,000, which is secured by auction rate securities, as
described in the Borrower’s quarterly report on form 10-Q filed with the U.S.
Securities and Exchange Commission for the calendar quarter ending 30 September
2008;
9      Financial Indebtedness incurred in connection with the provision by The
Toronto-Dominion Bank or its Affiliates of financial assurance for reclamation,
closure and related activities for the Project, which is, or will be, secured by
certain term deposits and credit balances deposited by the Borrower up
toC$14,321,130 and any additional financial assurance provided by The
Toronto-Dominion Bank or its Affiliates for the same purposes in accordance with
the Cashflow Model; or
10    any other Financial Indebtedness approved by the Agent (acting on the
instructions of the Majority Financiers).
 
Person
 
an individual, corporation, limited liability company, partnership, association,
trust or unincorporated organization, or a government or any agency, division,
department, or political subdivision a government.
 
Pollutant
 
a pollutant, contaminant, dangerous, toxic or hazardous substance, petroleum or
petroleum product, chemical, solid, special liquid, industrial or other waste.
 
Potential Event of Default
 
any thing which would become an Event of Default on the giving of notice
(whether or not notice is actually given), the expiry of time, the satisfaction
or non-satisfaction of any condition, or any combination of the above.

 
page 18

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Power
 
any right, power, authority, discretion or remedy conferred on a Finance Party,
a Receiver or an Attorney by any Transaction Document or any applicable law.
 
Price Protection Program
 
a hedging program with respect to the gold produced by the Project and foreign
exchange risk to be agreed between the Borrower and the Financiers and
implemented by the Borrower and the Financiers as a condition precedent to the
provision of the Facility.
 
Principal Outstanding
 
at any time, the aggregate principal amount of all outstanding Funding Portions
at that time.
 
Proceeds Account
 
the account in the name of the Borrower numbered 103690226313 held at U.S. Bank
National Association.
 
Product
 
the present and future right, title and interest of a Transaction Party in and
to all gold (including without limitation, gold bearing material, dore bullion
and refined gold), and other metals and minerals mined, extracted, and derived
from the Project Area and the Project.
 
Project
 
the project known as the Black Fox Project located in northern Ontario, Canada,
which includes the Project Area.
 
Project Accounts
 
1      the Proceeds Account; and
2      the Debt Service Reserve Account.
 
Project Area
 
1      the real property described in Schedule 11; and
2      the Unpatented Mining Claims and all real property to which they relate.
 
Project Assets
 
all the right, title and interest both present and future of any Transaction
Party which is attributable to the Project and includes all the rights, title
and interest both present and future of a Transaction Party in, to, under or
derived from:
1      the Mining Rights;
2      the Product;
3      the Project Area, including any title to or interest in land in the
Project Area now or at a later time held by a Transaction Party;
4      Authorisations in relation to the Project;
5      the Project Documents and any other contract, agreement, permit, lease,
licence, consent, easement, right of way and other rights or interests in land,
which relate to the construction, operation or maintenance of the Project, or to
the mining production, transportation, storage, treatment, processing or
marketing of the Product;
6      all exploration and mining information, documents, maps, reports,
records, studies and other written data, including all data stored on magnetic
tapes, disks or diskettes or any other computer storage media, relating to
geological, geochemical and geophysical work, feasibility studies and other
operations conducted with respect to the Project Area;
7      all buildings, improvements, structures, systems, fixtures, plant,
machinery, equipment, tools and other personal property at any time used or
intended for use in connection with or incidental to the exploration, mining,
storage, transporting and processing of Product, and all associated facilities
and infrastructure (including any treatment or processing plant); and
8      every contract for the use by any third party of any of the assets
described in paragraphs 1 to 7 inclusive.

 
page 19

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Project Completion
 
the achievement of the following to the satisfaction of the Agent (acting on the
instructions of all Financiers):
1      the Project Completion Test has been satisfied;
2      the balance of the Debt Service Reserve Account is greater than or equal
to the Debt Service Reserve Amount applicable for the next occurring Repayment
Date;
3      the most recent Cashflow Model as provided under clause 2.1(h) or as last
determined under clause 11 shows that the values of the Ratios are projected to
be equal to, or higher than, the values for the Ratios set out in clause 9.24
for the period up to the Final Repayment Date; and
4      the Net Worth is equal to, or higher than, the value set out in clause
9.24(c).
 
Project Completion Date
 
the date on which an Officer of the Agent (acting on the instructions of all
Financiers) confirms in writing to the Borrower that Project Completion has
occurred.
 
Project Completion Test
 
means the technical and financial completion test described in Schedule 4.
 
Project Costs
 
the capital costs of planning, design, construction, development and
commissioning in respect of the Project.
 
Project Documents
 
1      Model Services Agreement;
2      each Genivar Agreement;
3      Open Pit Stripping Contract Agreement;
4      Holding Pond Contract Agreement;
5      Mazuma Master Lease Agreement;
6      Caterpillar Master Finance Lease;
7      Transportation Agreement;
8      any Refining Agreement;
9      the Civil and Earthworks Contract;
10    all instruments and indicia of title to the Mining Rights and all other
documentation and agreements under which the Borrower derives the right to
conduct mining or exploration for Product;
11    each other Material Agreement;
12    any other document executed from time to time by any person in respect of
the documents described in paragraphs 1 to 11 inclusive or which is collateral,
supplementary or related to those documents; and
13    any other document that the Agent and the Borrower agree in writing to be
a Project Document.
For the avoidance of doubt a reference to a ‘Project Document’ or ‘Document’ in
this definition does not, at a particular time, include a document described in
the paragraphs above that has not been entered into at that time.

 
page 20

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Project Life Cover Ratio and PLCR
 
on any date, the figure calculated by the Agent in accordance with the formula:
[formula_page13.jpg]
where:
PLCR is the Project Life Cover Ratio on that date;
CADS (Project Life) is CADS contemplated in the Cashflow Model for the period
from that date up to the End Date, discounted to present value at the rate which
is the Funding Rate then applying to Funding Portions, on a continuous basis
with quarterly resets; and
PO is the Principal Outstanding on that date, taking into account any repayments
or prepayments made on that date.
 
Project Status Certificate
 
the Project Status Certificate as described in clause 2.2(k).
 
Pro Rata Share
 
in respect of a Financier, the Commitment of that Financier expressed as a
percentage of the Total Commitment.
 
Proved Reserves and Probable Reserves
 
‘Proved Ore Reserves’ and ‘Probable Ore Reserves’ as construed, reported and
calculated in accordance with the Canadian Institute of Mining (CIM) Definitions
Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council
on 14 November 2004 and included by reference in Canadian National Instrument
43-101 (as amended from time to time).
 
Quarter
 
the period of 3 months preceding a Quarterly Date.
 
Quarterly Date
 
each of 31 December, 31 March, 30 June and 30 September each year.

 
page 21

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
RAB
 
RAB Special Situations (Master) Fund Limited.
 
Ratio
 
each of the LLCR, the PLCR, each DSCR, the Reserve Tail and the Current Ratio
and Ratios means all of them.
 
Receiver
 
a receiver or receiver and manager appointed under a Security, or a person
acting in an equivalent role.
 
Reference Banks
 
1      the principal London offices of Barclays Bank plc, JP Morgan Chase & Co.
and National Westminster Bank plc; or
2      other banks as the Agent and the Borrower may agree.
 
Refining Agreement
 
1      the Refining Agreement dated 5 February 2009 between the Borrower and
Johnson Matthey Limited; or
2      any other agreement entered into for the refining or treatment of
Product, including any contract, agreement or arrangement for the sale, transfer
or other disposal of Product, or any contract, agreement or arrangement for any
agency for sale, exchange, transfer or other disposal, of Product including any
sale arrangements between Transaction Parties.
 
Relevant Currency
 
the currency in which a payment is required to be made under the Transaction
Documents and, if not expressly stated to be another currency, is United States
Dollars.
 
Repayment Amount
 
for each Repayment Date, the amount set out in the right column of the Repayment
Schedule.
 
Repayment Date
 
each of the dates set out in the left column of the Repayment Schedule.
 
Repayment Schedule
 
the repayment schedule set out in Schedule 3.
 
Reserve Tail
 
on any date, means the figure, expressed as a percentage, calculated by the
Agent by dividing:
1      the estimate of the amount of the Proved Reserves and Probable Reserves
of the Project that will remain to be mined after the Final Repayment Date,
by:
2      the total Proved Reserves and Probable Reserves of the Project which were
incorporated in the Cashflow Model approved by the Financiers under clause
2.1(h) and updated in accordance with clause 11.3.
 
Retiring Financier
 
a Financier which substitutes a Substitute Financier under clause 19.3 for any
of its Commitment.

 
page 22

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Revenue
 
for any period, the aggregate of the following amounts actually received (or,
where not received at any date of calculation, projected or estimated by the
Agent as likely to be actually received as contemplated in the Cashflow Model)
during that period:
1      Sales Proceeds;
2      net amounts received under or in relation to any Hedging Agreement with
respect to Product; and
3      any other money received in connection with the Project (including
proceeds of sales of assets and insurance proceeds) and for any purpose
whatsoever,
but excluding:
4      the proceeds of a Funding Portion and any other financial accommodation
(other than under a Financier Hedging Agreement) made available by a Finance
Party; and
5      the proceeds of any insurance in respect of liabilities to third parties.
 
Review Event
 
an event described in clause 13.5(a).
 
RMB ISDA
 
the ISDA Master Agreement dated on or about the date of this agreement between
the Borrower and RMB Australia Holdings Limited, including any transaction or
confirmation under it and any other agreement entered into in connection with
it.
 
Sales Proceeds
 
moneys received from the sale of Product, including moneys received under any
Refining Agreement.
 
Same Day Funds
 
immediately available and freely transferable funds.
 
Second Supplemental Agreement to the Security Agent Agreement
 
the Second Supplemental Agreement to the Security Agent Agreement dated on or
about the date of the Novation Agreement between the Borrower and the Finance
Parties.
 
Secured Moneys
 
all debts and monetary liabilities of each Transaction Party to the Finance
Parties under or in relation to any Transaction Document and in any capacity,
irrespective of whether the debts or liabilities:
1      are present or future;
2      are actual, prospective, contingent or otherwise;
3      are at any time ascertained or unascertained;
4      are owed or incurred by or on account of any Transaction Party alone, or
severally or jointly with any other person;
5      are owed to or incurred for the account of any Finance Party alone, or
severally or jointly with any other person;
6      are owed to any other person as agent (whether disclosed or not) for or
on behalf of any Finance Party;
7      are owed or incurred as principal, interest, fees, charges, Taxes,
damages (whether for breach of contract or tort or incurred on any other
ground), losses, costs or expenses, or on any other account;
8      are owed to or incurred for the account of any Finance Party directly or
as a result of:
·  the assignment or transfer to any Finance Party of any debt or liability of
any Transaction Party (whether by way of assignment, transfer or otherwise); or
·  any other dealing with any such debt or liability;
9      are owed to or incurred for the account of a Finance Party before the
date of this agreement or before the date of any assignment of this agreement to
any Finance Party by any other person or otherwise; or
10    comprise any combination of the above.

 
page 23

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Secured Property
 
the property subject to a Security.
 
Securities Laws
 
1      the US Securities Laws; or
2      the Canadian Securities Laws,
as applicable.
 
Security
 
1      each of the security documents described in Schedule 5; and
2      each Collateral Security,
and Securities means all of them.
 
Security Provider
 
a person who has granted a Security.
 
Selection Date
 
the last day of an Interest Period.
 
Selection Notice
 
a notice given under clause 4.6.
 
Shares
 
the fully paid common shares in the capital of the Borrower listed on the TSX
and the AMEX.
 
Subsidiary
 
an entity of which a person has direct or indirect Control or owns directly or
indirectly more than 50% of the voting capital or similar right of ownership.
 
Substitute Financier
 
a person substituted by a Financier under clause 19.3 for any of the Financier’s
Commitment.

 
page 24

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Surety Obligation
 
any guarantee, suretyship, letter of credit, letter of comfort or any other
obligation:
1      to provide funds (whether by the advance or payment of money, the
purchase of or subscription for shares or other securities, the purchase of
assets or services, or otherwise) for the payment or discharge of;
2      to indemnify any person against the consequences of default in the
payment of; or
3      to be responsible for,
any debt or monetary liability of another person or the assumption of any
responsibility or obligation in respect of the insolvency or the financial
condition of any other person.
 
Tax
 
1      any tax, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding including goods and services tax or other sales or use tax; or
2      any income, capital, stamp or transaction duty, tax or charge,
which is assessed, levied, imposed or collected by any Government Agency and
includes any interest, fine, penalty, charge, fee or other amount imposed on or
in respect of any of the above, whether contested or not.
 
Termination Event
 
in relation to a Financier Hedging Agreement, has the meaning given to that term
in that Financier Hedging Agreement.
 
Title Document
 
any original, duplicate or counterpart certificate or document of title.
 
Total Assets
 
the consolidated total assets of the Group determined in accordance with the
Accounting Standards.
 
Total Commitment
 
at any time, the aggregate of the Commitment of the Financiers at that time.
 
Total Liabilities
 
the consolidated total liabilities of the Group determined in accordance with
the Accounting Standards.
 
Transaction Document
 
1      this agreement;
2      each Security;
3      the deposit account control agreement between the Finance Parties, the
Borrower and U.S. Bank National Association in relation to the Proceeds Account;
4      the deposit account control agreement between the Finance Parties, the
Borrower and U.S. Bank National Association in relation to the Debt Service
Reserve Account;
5      each Financier Hedging Agreement;
6      each Direct Agreement;
7      any document or agreement entered into or given under any of the above;
and
8      any other document that the Agent and the Borrower agree in writing to be
a Transaction Document.

 
page 25

--------------------------------------------------------------------------------


[logo.jpg]
 
Term
Meaning
 
Transaction Party
 
1      the Borrower;
2      each Guarantor; and
3      any other person that the Borrower and the Agent agree is a Transaction
Party.
 
Transportation Agreement
 
the Transportation Agreement to be entered into by the Borrower in respect of
the provision of transport services for the Project.
 
TSX
 
the Toronto Stock Exchange.
 
TSX Approval
 
the approval of the TSX in connection with the transactions contemplated in the
Transaction Documents, including:
1      the provision of the Facility;
2      the issuance of Warrants; and
3      the issuance and listing of Shares on the exercise of a Warrant.
 
TSX Business Days
 
days on which trading of securities takes place on the TSX.
 
Undrawn Commitment
 
in respect of the Facility, at any time, the Commitment less the Principal
Outstanding under the Facility at that time.
 
Unpatented Mining Claims
 
the unpatented mining claims held by the Borrower and listed in Schedule 13.
 
US$, $ and United States Dollars
 
the lawful currency of the United States of America.
 
US Securities Law
 
all applicable securities laws in the United States of America and the
respective regulations and rules under those laws together with applicable
published policy statements of the securities regulatory authorities in the
United States of America.
 
Value Date
 
the date 2 LIBOR Business Days before the first day of an Interest Period.
 
Warrant Exercise Price
 
C$0.252.
 
Warrant Share
 
each Share received by a Financier or a Financier’s Affiliate on the exercise of
a Warrant.
 
Warrants
 
the warrants to purchase Shares to be issued to a Financier or a Financier’s
Affiliate in accordance with clause 7.1.

 
1.2
Interpretations

 
In this agreement headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context requires
otherwise:
 
(a)
words indicating the singular include the plural and vice versa;

 
(b)
words indicating a gender include any gender;

 
(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

 
(d)
an expression suggesting or referring to a natural person or an entity includes
any company, partnership, joint venture, association, corporation or other body
corporate and any Government Agency;

 
(e)
a reference to any thing (including any right) includes a part of that thing but
nothing in this clause 1.2(e) implies that performance of part of an obligation
constitutes performance of the obligation;

 
(f)
a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of, and a party, annexure, exhibit and schedule to, this agreement and
a reference to this agreement includes any annexure, exhibit and schedule;

 
(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another Government
Agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

 
(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 
(i)
a reference to liquidation includes official management, appointment of an
administrator, compromise, arrangement, merger, amalgamation, reconstruction,
winding up, dissolution, deregistration, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy, or a similar procedure or, where applicable, changes in the
constitution of any partnership or person, or death;

 
(j)
a reference to a party to any document includes that party’s successors and
permitted assigns;

 
(k)
a reference to an agreement other than this agreement includes an undertaking,
agreement or legally enforceable arrangement or understanding whether or not in
writing;

 
(l)
a reference to an asset includes all property of any nature, including a
business, and all rights, revenues and benefits;

 
(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, agreement, instrument or other document of any kind;

 
(n)
no provision of this agreement may be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 
page 26

--------------------------------------------------------------------------------


[logo.jpg]
 
(o)
a reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not:

 
 
(1)
which ceases to exist; or

 
 
(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions; and
 
(p)
references to time and dates are references to time and dates in Denver,
Colorado.

 
1.3
Inclusive expressions

 
Specifying anything in this agreement after the words ‘include’ or ‘for example’
or similar expressions does not limit what else is included unless there is
express wording to the contrary.
 
1.4
Business Day

 
Except where clause 6.2 applies, where the day on or by which any thing is to be
done is not a Business Day, that thing must be done on or by the preceding
Business Day.
 
1.5
Accounting Standards

 
Unless there is express wording to the contrary, any accounting practice or
concept relevant to this agreement is to be construed or determined in
accordance with the Accounting Standards.
 
 
2
Conditions precedent

--------------------------------------------------------------------------------

 
2.1
Conditions precedent to the Initial Funding Portion

 
A Financier is not obliged to provide the Commitment or its Pro Rata Share of
the first Funding Portion until the Agent has received all of the following in
form and of substance satisfactory to the Financiers:
 
(a)
officer’s certificate: an officer’s certificate in the form of Schedule 6 given
in respect of each Transaction Party and dated no more than 5 Business Days
before the Funding Date;

 
(b)
Transaction Documents: originals of each Transaction Document (other than each
Security and the Direct Agreements described in paragraphs 2 to 8 inclusive in
the definition of Direct Agreements) duly executed by all parties to them other
than the Finance Parties and, where applicable:

 
 
(1)
with evidence satisfactory to the Agent that all Taxes applicable to the
Transaction Documents have been or will be duly paid; and

 
 
(2)
in registrable form together with all executed documents necessary to register
them;

 
(c)
Project Documents: copies of each Project Document (other than the
Transportation Agreement) duly executed by all parties to them and where
applicable duly stamped or, if not duly stamped, evidence satisfactory to the
Agent that they have been duly stamped;

 
(d)
power arrangements: evidence that the Borrower has satisfactory power
arrangements in place to build, construct and operate the Project;

 
(e)
Hedging: evidence that:

 
page 27

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(1)
the Price Protection Program has been implemented; and

 
 
(2)
each Transaction Party has complied with clause 9.25;

 
(f)
Corporate Budget: a copy of the Corporate Budget initialled by the Borrower and
the Agent (acting on the instructions of all Financiers) for identification
purposes;

 
(g)
Financial Reports: a copy of:

 
 
(1)
the audited consolidated Financial Report of the Borrower and each Subsidiary
for the financial year ending 31 December 2007; and

 
 
(2)
the unaudited quarterly Financial Reports of the Borrower for the Quarter ending
30 September 2008;

 
(h)
Cashflow Model: a copy of an updated Cashflow Model which incorporates a life of
mine plan, initialled by the Borrower and the Agent (acting on the instructions
of all Financiers) for identification purposes;

 
(i)
Mining Rights: evidence that the Borrower is the legal holder of the Mining
Rights and that the Mining Rights are valid and in good standing and give the
Borrower all rights required to enable the Borrower to conduct the Project in
accordance with the Cashflow Model;

 
(j)
good title: evidence that the Borrower has good title to the Project Assets and
its other Secured Property;

 
(k)
opinions:

 
 
(1)
an opinion from Fogler, Rubinoff LLP in respect of Ontario law;

 
 
(2)
an opinion from Davis Graham & Stubbs LLP in respect of Colorado law; and

 
 
(3)
an opinion from Lakowicz, Shier & Hoffman in respect of the corporate good
standing and due execution of the Transaction Documents under Yukon law;

 
(l)
Project Authorisations: evidence that all Authorisations necessary to conduct
the activities contemplated by the Cashflow Model as at the date of this
agreement have been obtained in connection with the development, construction
and operation of the Project, including all Environmental Approvals and evidence
that all Authorisations have been obtained in connection with the transactions
contemplated by the Documents;

 
(m)
insurance: evidence that the Borrower has complied with clause 9.23;

 
(n)
Initial Transaction Costs: evidence that the Initial Transaction Costs have been
or will be paid in full at the time that the first Funding Portion is provided;

 
(o)
Debt Service Reserve Account: evidence that the Debt Service Reserve Account has
been established;

 
(p)
Warrants: the Warrants to be issued in accordance with clause 7.1;

 
(q)
TSX Approvals: evidence that all necessary TSX Approvals to this agreement and
the transactions contemplated by it have been obtained;

 
(r)
due diligence: the completion of any technical, legal and commercial due
diligence investigations with respect to the Borrower and the Project Assets and
other Secured Property, including detailed mining plans, layouts, plant flow
sheets, reserve and resource estimations and a technical review of the open pit
phase 1 mine plan and the initial underground mine plan;

 
(s)
Aboriginal matters: evidence that the Borrower is complying with all laws,
regulations, Authorisations, policy statements and agreements in respect of
aboriginal rights and aboriginal communities that relate to the development,
construction, start-up and operation of the Project;

 
(t)
Title Documents: each Title Document required to be lodged with a Finance Party
under any Transaction Document;

 
page 28

--------------------------------------------------------------------------------


[logo.jpg]
 
(u)
title insurance: evidence that the Borrower has obtained title insurance with
Stewart Title in respect of the Project Area;

 
(v)
Bridge Facility Agreement: evidence that all amounts outstanding under the
Bridge Facility Agreement will be repaid from the proceeds of the first Funding
Portion;

 
(w)
Convertible Debenture: evidence that the maturity date for the Convertible
Debenture issued to RAB has been extended to February 2010;

 
(x)
other approvals: evidence that all other approvals necessary for the
transactions contemplated by the Transaction Documents have been obtained, other
than matters agreed to be post-closing items; and

 
(y)
other matters: any other certificates, Authorisations, documents, matters or
things which the Agent or a Financier reasonably requires.

 
2.2
Conditions precedent to all Funding Portions

 
A Financier is not obliged to provide its Pro Rata Share of any Funding Portion
until the following conditions are fulfilled to the satisfaction of the Agent
(acting on the instructions of all Financiers):
 
(a)
first Funding Notice: in respect of the first Funding Notice, the Borrower has
delivered a Funding Notice to the Agent in respect of the Funding Portion in
accordance with clause 4.1;

 
(b)
Selection Notice: in any other case, the Borrower has delivered a Selection
Notice to the Agent in accordance with clause 4.6;

 
(c)
Funding Date: the Funding Date for a Funding Portion is a Business Day within
the Availability Period for the Facility;

 
(d)
Commitment: the Commitment will not be exceeded by providing a Funding Portion;

 
(e)
Funding Portion: the amount of a Funding Portion to be provided does not exceed
the funding requirements of the Project at that time, as set out in the current
Cashflow Model, plus the current corporate expenditure which the Borrower is
entitled to draw under clause 3.3(b);

 
(f)
no Default: no Default has occurred which is continuing and no Default will
result from a Funding Portion being provided;

 
(g)
Review Event: no Review Event has occurred which is continuing and no Review
Event will result from a Funding Portion being provided;

 
(h)
no Material Adverse Effect: since the end of the accounting period for the
Financial Reports most recently provided under clause 9.6(a) or 2.1(g), no event
has occurred which has had, or is reasonably likely to have, a Material Adverse
Effect and no event has occurred which could reasonably be expected to prevent
the Borrower from developing, constructing or operating the Project in
accordance with the Cashflow Model;

 
(i)
representations and warranties: evidence that the representations and warranties
set out in clauses 8.1 and 8.2 are true and correct;

 
(j)
Ratios: the most recent Cashflow Model as provided under clause 2.1(h) or clause
11 shows that the values of the Ratios are projected to be equal to, or higher
than, the values for the Ratios set out in clause 9.24 for the period up to the
Final Repayment Date and that the Net Worth is equal to, or higher than, the
value set out in clause 9.24(c) for the period up to the Final Repayment Date;

 
(k)
Project Status Certificate: the Borrower has delivered to the Agent a Project
Status Certificate which outlines:

 
 
(1)
the proposed use of the relevant Funding Portion;

 
 
(2)
the current status of the development and construction of the Project (as
compared with the projections in the Cashflow Model);

 
page 29

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(3)
any change in the Anticipated Project Completion Date; and

 
 
(4)
Project Costs up to the date of that certificate and a forecast of Project Costs
up to the Anticipated Project Completion Date;

 
(l)
confirmation of Project Costs forecast: if so requested by the Agent (on the
instructions of the Majority Financiers), the Independent Technical Consultant
has confirmed the forecast of Project Costs up to the Anticipated Project
Completion Date contained in the Project Status Certificate remains materially
accurate;

 
(m)
Project funds: the Project Status Certificate and, if applicable, the
confirmation from the Independent Technical Consultant referred to in clause
2.2(l), shows that the Available Project Finance Amount is sufficient to achieve
Project Completion by the Anticipated Project Completion Date; and

 
(n)
corporate expenditures: evidence that there are sufficient funds available to
the Borrower to pay its corporate expenditures until the Anticipated Project
Completion Date.

 
2.3
Certified copies

 
An Officer of the relevant Transaction Party must certify a copy of a document
given to a Finance Party under clause 2.1 or 2.2 to be a true copy of the
original document. The certification must be made no more than 5 Business Days
before the date on which it is provided.
 
2.4
Benefit of conditions precedent

 
A condition in this clause 2 is for the benefit only of the Finance Parties and
only the Agent acting on the instructions of all Financiers may waive it.


 
3
Commitment, purpose and availability of the Facility

--------------------------------------------------------------------------------



3.1
Provision of Commitment

 
Each Financier must make its Pro Rata Share of the Total Commitment set out in
Schedule 2 available to the Borrower on the terms of this agreement.
 
3.2
Several obligations and rights of the Financiers

 
(a)
The obligations and rights of the Financiers under each Transaction Document are
several.

 
(b)
Failure of a Financier to perform its obligations under a Transaction Document
does not relieve any other Financier from any of its obligations under a
Transaction Document.

 
(c)
No Financier is responsible for the obligations of any other Financier under a
Transaction Document.

 
(d)
Each Financier may separately enforce its rights under any Transaction Document,
unless a Transaction Document provides otherwise.

 
3.3
Purpose

 
The Borrower must use the net proceeds of each Funding Portion only for:
 
(a)
the funding of the development, construction and operation of the Project in
accordance with the Cashflow Model or as approved by the Financiers in writing;

 
page 30

--------------------------------------------------------------------------------


[logo.jpg]
 
(b)
corporate expenditure of up to US$7,000,000, including repayment of the
Convertible Debentures, as approved by all Financiers in the Corporate Budget;

 
(c)
the funding of fees and costs due under the Transaction Documents;

 
(d)
repayment of amounts owing under the Bridge Facility Agreement; and

 
(e)
any other purpose that the Financiers approve in writing.

 
3.4
Cancellation of Commitment during Availability Period

 
(a)
At any time during the Availability Period, the Borrower may cancel any portion
of the Undrawn Commitment by giving the Agent at least 10 days’ notice.

 
(b)
A partial cancellation of the Undrawn Commitment may only be made in a integral
multiple of US$500,000.

 
(c)
The Commitment of a Financier is cancelled to the extent of its Pro Rata Share
of the portion of the Undrawn Commitment cancelled.

 
(d)
A notice given under clause 3.4(a) is irrevocable.

 
3.5
Cancellation at end of Availability Period

 
On the last day of the Availability Period, the Commitment of each Financier is
cancelled to the extent of its Undrawn Commitment.
 
3.6
Voluntary prepayment

 
(a)
The Borrower may prepay any of the Principal Outstanding by giving the Agent at
least 30 days’ prior notice specifying the prepayment date and the amount to be
prepaid.

 
(b)
Prepayment of part of the Principal Outstanding may only be made in an integral
multiple of US$500,000.

 
(c)
The Borrower must prepay the Principal Outstanding specified in the prepayment
notice on the prepayment date specified in the notice together with all unpaid
interest accrued to the prepayment date in respect of the prepaid amount.

 
(d)
The Commitment of a Financier is reduced by its Pro Rata Share of any amount of
Principal Outstanding prepaid under this clause 3.6 and accordingly a prepaid
amount may not be redrawn.

 
(e)
A notice given under clause 3.6(a) is irrevocable.

 
3.7
Mandatory prepayment

 
(a)
The Borrower must on each Repayment Date, pay 65% of the Excess Cashflow for the
Quarter preceding that date as determined on that date as a mandatory prepayment
of the Principal Outstanding.

 
(b)
The Commitment of each Financier is reduced by its Pro Rata Share of any amount
of the Principal Outstanding prepaid under clause 3.7(a) and accordingly a
prepaid amount may not be redrawn.

 
(c)
If any Financier Warrants are exercised by a Financier (the ‘Exercising
Financier’) before the date on which the Principal Outstanding is repaid under
clause 5.2, the proceeds of the exercise of those Financier Warrants must be
applied as a mandatory prepayment of the Exercising Financier’s share of the
Principal Outstanding.

 
(d)
The Exercising Financier’s Pro Rata Share of the Total Commitment is reduced by
any amount of the Exercising Financier’s share of the Principal Outstanding
prepaid under clause 3.7(c) and accordingly a prepaid amount may not be redrawn.

 
page 31

--------------------------------------------------------------------------------


[logo.jpg]
 
3.8
Cancellations, prepayments and Project Completion

 
(a)
The Borrower may not cancel any of the Undrawn Commitment under clause 3.4 if
the Agent determines that the Available Project Finance Amount after the
cancellation will be less than the amount required to achieve Project Completion
by the Anticipated Project Completion Date.

 
(b)
The Agent may consult with the Independent Technical Consultant when making its
determination under clause 3.8(a) regarding a cancellation under clause 3.4.

 
3.9
Cancellations and prepayments in inverse order

 
(a)
If there is a cancellation of the Undrawn Commitment under clause 3.4 the
Repayment Amounts up to the amount of the cancellation are to be cancelled in
inverse order of maturity.

 
(b)
A prepayment under clause 3.6 or 3.7 is to be applied to instalments of the
Principal Outstanding in inverse order of maturity.

 
 
4
Funding and rate setting procedures

--------------------------------------------------------------------------------

 
4.1
Delivery of Funding Notice

 
(a)
If the Borrower requires the provision of a Funding Portion it must deliver to
the Agent a Funding Notice.

 
(b)
The Agent must notify each Financier of the contents of each Funding Notice and
of each Financier’s Pro Rata Share of a Funding Portion requested as soon as
reasonably practicable and in any event within 1 Business Day after the Agent
receives the Funding Notice.

 
4.2
Requirements for a Funding Notice

 
A Funding Notice to be effective must be:
 
(a)
in writing in the form of, and specifying the matters required in, Schedule 7;
and

 
(b)
received by the Agent before 11.00 am on a Business Day at least 4 Business Days
before the proposed Funding Date (or any shorter period that the Agent agrees in
writing).

 
4.3
Irrevocability of Funding Notice

 
The Borrower is irrevocably committed to draw Funding Portions from the
Financiers in accordance with each Funding Notice given to the Agent.
 
4.4
Amount of Funding Portions

 
The Borrower must ensure that the amount of each Funding Portion under the
Facility is either:
 
(a)
US$500,000 or an integral multiple of US$500,000; or

 
(b)
equal to the Undrawn Commitment of the Facility.

 
page 32

--------------------------------------------------------------------------------


[logo.jpg]
 
4.5
Selection of Interest Periods

 
(a)
The Borrower must select the initial Interest Period which is to apply to a
Funding Portion in the Funding Notice delivered for that Funding Portion.

 
(b)
The Borrower may select a subsequent Interest Period which is to apply to a
Funding Portion in a Selection Notice delivered for that Funding Portion.

 
(c)
Each Interest Period must be of 30, 60, or 90 days or any other period that the
Agent agrees with the Borrower.

 
(d)
If an Interest Period ends on a day which is not a Business Day, it is regarded
as ending on the next Business Day in the same calendar month or, if none, the
preceding Business Day.

 
(e)
An Interest Period for a Funding Portion commences either on the first Funding
Date for that Funding Portion or on the last day of the immediately preceding
Interest Period for that Funding Portion.

 
(f)
Each Interest Period which commences prior to a Quarterly Date and would
otherwise end after that Quarterly Date, ends on that Quarterly Date.

 
(g)
No Interest Period may end after the Final Repayment Date.

 
(h)
If the Borrower:

 
 
(1)
fails to select an Interest Period for the Funding Portion under clause 4.5(a);
or

 
 
(2)
selects an Interest Period in a manner which does not comply with this clause
4.5,

 
then that Interest Period will be 90 days or any other period as the Agent
selects.
 
4.6
Selection Notice

 
A Selection Notice to be effective must be:
 
(a)
in writing in the form of Schedule 8; and

 
(b)
received by the Agent before 11.00 am on a Business Day at least 4 Business Days
before the proposed Selection Date for the relevant Funding Portion (or any
shorter period that the Agent agrees in writing).

 
4.7
Determination of Funding Rate

 
(a)
The Agent must notify each Financier and the Borrower of the Funding Rate for an
Interest Period as soon as reasonably practicable, and in any event within
2 Business Days, after it has made its determination of LIBOR.

 
(b)
In the absence of manifest error, each determination of LIBOR by the Agent is
conclusive evidence of that rate against the Borrower.

 
 
5
Facility

--------------------------------------------------------------------------------

 
5.1
Provision of Funding Portions

 
If the Borrower gives a Funding Notice, each Financier must pay into the
Proceeds Account its Pro Rata Share of each specified Funding Portion in Same
Day Funds in United States Dollars on the specified Funding Date and in
accordance with that Funding Notice.
 
page 33

--------------------------------------------------------------------------------


[logo.jpg]
 
5.2
Repayment

 
(a)
The Borrower must repay the Principal Outstanding under the Facility by paying
on each Repayment Date the lesser of:

 
 
(1)
the Repayment Amount payable on that date as set out in the Repayment Schedule;
and

 
 
(2)
the Principal Outstanding under the Facility.

 
(b)
The Commitment is reduced on each Repayment Date by the amount paid in
accordance with clause 5.2(a).

 
5.3
Repayment of other Secured Moneys

 
(a)
The Borrower must repay the balance of the Secured Moneys in full on the dates
provided in the Transaction Documents, and all unpaid Secured Moneys must in all
events be paid on or before the Repayment Date for the Facility or on any other
date which the Principal Outstanding is or is required to be repaid in full.

 
(b)
This clause does not apply to Secured Moneys which are required to be paid under
the terms of a Financier Hedging Agreement, payment of which will be determined
in accordance with the terms of the relevant Financier Hedging Agreement.

 
5.4
Interest

 
(a)
The Borrower must pay interest on the principal amount of each Funding Portion
for each Interest Period at the Funding Rate for the Interest Period.

 
(b)
Interest is calculated on daily balances on the basis of a 365 day year and for
the actual number of days elapsed from and including the first day of each
Interest Period to, but excluding, the last day of the Interest Period or, if
earlier, the date of prepayment or repayment of a Funding Portion under this
agreement.

 
(c)
The Borrower must pay accrued interest in arrears to the Agent on account of the
Financiers in respect of the Facility, on each Interest Payment Date.

 
5.5
Calculation of per annum interest rate

 
For the purposes of compliance with the Interest Act (Canada) and disclosure
under that act, the equivalent yearly rate of interest for a366 day year to any
rate expressed in this agreement based on a 365 day year is equal to that 365
day rate multiplied by 366 divided by 365.
 
5.6
Maximum interest payable

 
Despite any provision of this agreement, in no event will the aggregate
‘interest’ (as defined in section 347 of the Criminal Code (Canada) (the
‘Section’)) payable under this agreement exceed the effective annual rate of
interest on the ‘credit advanced’ (as defined in the Section) under this
agreement lawfully permitted by the Section and if any payment collected or
demanded under this agreement in respect of ‘interest’ is determined to be
contrary to the provisions of the Section, that payment, collection or demand is
taken to have been made by mutual mistake of the Borrower and the Finance
Parties and the amount of that payment or collection will be refunded to the
Borrower. For the purposes of this agreement, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the relevant term and, in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries appointed by
the Agent will be prima facie evidence of that rate.


page 34

--------------------------------------------------------------------------------


[logo.jpg]
 
6
Payments

--------------------------------------------------------------------------------

 
6.1
Manner of payment

 
All payments by a Transaction Party under the Transaction Documents must be
made:
 
(a)
in Same Day Funds;

 
(b)
in United States Dollars; and

 
(c)
no later than 11.00 am at the local time of the place where the account
specified by the Agent is located, on the due date,

 
to the Agent’s account as specified by the Agent to the Borrower or in any other
manner the Agent directs from time to time. The Agent’s directions under this
clause 6.1 may require payments to be made in a manner that ensure they are
received by each Financier on the Repayment Date. Any account designated by the
Agent under this clause 6.1 must be maintained with a financial institution in
the United States of America.
 
6.2
Payments on a Business Day

 
If a payment is due on a day which is not a Business Day, the due date for that
payment is the next Business Day in the same calendar month or, if none, the
preceding Business Day, and interest must be adjusted accordingly.
 
6.3
Payments in gross

 
All payments which a Transaction Party is required to make under any Transaction
Document must be without:
 
(a)
any set-off, counterclaim or condition; or

 
(b)
any deduction or withholding for any Tax or any other reason unless the
Transaction Party is required to make a deduction or withholding by applicable
law.

 
6.4
Additional payments

 
If:
 
(a)
any Transaction Party is required to make a deduction or withholding in respect
of Tax (other than Excluded Tax) from any payment to be made to a Finance Party
under any Transaction Document; or

 
(b)
a Finance Party is required to pay any Tax (other than Excluded Tax) in respect
of any payment it receives from a Transaction Party or the Agent under any
Transaction Document,

 
the Transaction Party:
 
(c)
indemnifies each Finance Party against that Tax; and

 
(d)
must pay to each Finance Party an additional amount which that Finance Party
determines to be necessary to ensure that each Finance Party receives when due a
net amount (after payment of any Tax in respect of each additional amount) that
is equal to the full amount it would have received if a deduction or withholding
or payment of Tax had not been made.

 
6.5
Taxation deduction procedures

 
If clause 6.4(a) applies:
 
page 35

--------------------------------------------------------------------------------


[logo.jpg]
 
(a)
the Transaction Party must pay on a timely basis the amount deducted or withheld
to the appropriate Government Agency as required by law; and

 
(b)
the Transaction Party must within 5 Business Days after receipt of NR-4
statements documenting the amount referred to in clause 6.5(a) forward those
statements to the Canada Revenue Agency on behalf of the Finance Party and
deliver copies of them to the Agent.

 
6.6
Tax Credit

 
If a Transaction Party makes an additional payment under clause 6.4 for the
benefit of a Finance Party, and the Finance Party determines that:
 
(a)
a credit against, relief or remission for, or repayment of any Tax by a Finance
Party (Tax Credit) is attributable to that additional payment; and

 
(b)
the Finance Party has obtained, utilised and retained that Tax Credit,

 
then the Finance Party must pay an amount to the Transaction Party which the
Finance Party determines, in its sole discretion, will leave it (after that
payment) in the same after Tax position as it would have been in had the
additional payment not been made by the Transaction Party, provided that the
Transaction Party agrees to repay all or a portion of the amount paid to it
(plus any penalties, interest or other charges imposed by the relevant
Government Agency) to that Finance Party if the Transaction Party is required to
repay all or a portion of the Tax Credit to which the payment made by the
Finance Party under this clause 6.6 relates.
 
6.7
Tax affairs

 
Nothing in clause 6.6:
 
(a)
interferes with the right of any Finance Party to arrange its tax affairs in any
manner it thinks fit;

 
(b)
obliges any Finance Party to investigate the availability of, or claim, any Tax
Credit; or

 
(c)
obliges any Finance Party to disclose any information relating to its tax
affairs or any tax computations.

 
6.8
Amounts payable on demand

 
If any amount payable by a Transaction Party under any Transaction Document is
not expressed to be payable on a specified date, that amount is payable by the
Transaction Party on demand by the Agent.
 
6.9
Appropriation of payments

 
(a)
Except where clause 6.9(b) applies, all payments made by a Transaction Party
under a Transaction Document may be appropriated as between principal, interest
and other amounts as the Agent (acting on the instructions of the Majority
Financiers) determines or, failing any determination, in the following order:

 
 
(1)
first, towards reimbursement of all fees, costs, expenses, charges, damages and
indemnity payments due and payable by the Transaction Parties under the
Transaction Documents;

 
 
(2)
second, towards payment of interest due and payable under the Transaction
Documents; and

 
 
(3)
third, towards repayment or prepayment of the Principal Outstanding.

 
(b)
Any money recovered by a Finance Party as a result of the exercise of a Power
under a Security must be appropriated in the manner provided in that Security.

 
page 36

--------------------------------------------------------------------------------


[logo.jpg]
 
(c)
Any appropriation under clauses 6.9(a) or 6.9(b) overrides any appropriation
made by a Transaction Party.

 
6.10
Distribution by Agent

 
(a)
A payment received by the Agent under a Transaction Document is received by the
Agent on account of the Financiers unless:

 
 
(1)
the payment is made to the Agent for its own account; or

 
 
(2)
a provision in a Transaction Document expressly provides otherwise.

 
(b)
The Agent must promptly distribute amounts received on account of the Financiers
to the Financiers in their respective Pro Rata Shares and in the same type of
funds as received by the Agent.

 
6.11
Non-receipt of funds by Agent

 
(a)
If:

 
 
(1)
the Agent elects to make a payment (Agent Payment) to any party (Payee) that is
to be made out of a payment (Payer Payment) due to the Agent by another party
(Payer) before the Agent has received the Payer’s Payment; and

 
 
(2)
the Payer does not in fact make the Payer’s Payment to the Agent on the due
date,

 
the Payee must repay the Agent Payment to the Agent on demand.
 
(b)
The Payer indemnifies the Agent and the Payee against any Loss suffered or
incurred by the Agent or the Payee as a result of any failure by the Payer to
make the Payer Payment when due.

 
6.12
Redistribution of payments

 
(a)
If a Financier receives or recovers an amount from a Transaction Party under the
Transaction Documents other than in accordance with clause 6.10:

 
 
(1)
the Financier must advise the Agent that it has received or recovered the amount
within 3 Business Days after the receipt or recovery;

 
 
(2)
the Financier must within 3 Business Days after demand by the Agent pay to the
Agent the amount determined by the Agent to be equal to the amount (excess
amount) by which the amount received or recovered exceeds the amount the
Financier would have received if the amount had been paid to the Agent and
distributed in accordance with clause 6.10;

 
 
(3)
the Agent must treat the payment of the excess amount as if it were a payment by
the Transaction Party to the Agent on account of all the Financiers and promptly
distribute the excess amount to the Financiers in accordance with clause 6.10;
and

 
 
(4)
as between each Transaction Party and the Finance Parties, the excess amount is
to be treated as not having been paid to a Financier, but as having been paid to
all the Financiers in accordance with their respective entitlements.

 
(b)
If an amount to which clause 6.12(a) applies is subsequently required to be
repaid by the Financier who originally received or recovered it to a Transaction
Party, each Finance Party which has received any part of it must repay that part
to the Financier who originally received or recovered it, and the adjustments
under clause 6.12(a)(4) will be reversed.

 
page 37

--------------------------------------------------------------------------------


[logo.jpg]
 
6.13
Rounding

 
The Agent may round amounts to the nearest unit of Relevant Currency in making
any allocation or appropriation under the Transaction Documents.
 
6.14
Currency exchanges

 
If the Agent receives an amount under a Transaction Document in a currency which
is not in the Relevant Currency, the Agent:
 
(a)
may convert the amount received into the Relevant Currency in accordance with
its normal procedures; and

 
(b)
is only regarded as having received the amount that it has converted into the
Relevant Currency.

 
 
7
Issue of Warrants

--------------------------------------------------------------------------------

 
7.1
Warrants

 
The Borrower must on the date that the first Funding Portion is provided:
 
(a)
issue the Warrants to each Financier or Financier’s Affiliate, and the number of
Warrants to be issued to each Financier or Financier’s Affiliate will be
determined by the following formula:

 
[formula.jpg] where:
 
W is the number of Warrants to be issued to each Financier or Financier’s
Affiliate;
 
P is the Pro Rata Share of the relevant Financier being 33.41% for RMB Australia
Holdings Limited and 66.59% for Macquarie Bank Limited;
 
FA is the C$ Equivalent Amount on the date of this agreement of US$7,000,000;
and
 
WEP is the Warrant Exercise Price; and
 
(b)
provide to each Financier or Financier’s Affiliate a Warrant Certificate in
respect of its Warrants in the name of that Financier or Financier’s Affiliate
(as applicable).

 
7.2
Issue of Warrants

 
(a)
All Warrants issued under clause 7.1 will be issued on the terms set out in
Schedule 9 which for the avoidance of doubt, include the following:

 
 
(1)
that each Warrant, when validly exercised, entitles each Financier or
Financier’s Affiliate to purchase one Share at the Warrant Exercise Price on the
terms and conditions of the Warrant; and

 
 
(2)
that each Warrant may be exercised before 5.00pm Toronto time on the Expiry
Date.

 
(b)
The Borrower must use its best endeavours to ensure the Warrants are issued in
accordance with clauses 7.1 and 7.2(a).

 
(c)
The holding of a Warrant issued under clause 7.1 will not entitle the holder of
that Warrant to any rights as a shareholder of the Borrower, including without
limitation, voting rights.

 
(d)
All Warrants issued under clause 7.1 will be issued at no additional cost to the
Financiers.

 
page 38

--------------------------------------------------------------------------------


[logo.jpg]
 
7.3
Exercise of Warrants

 
(a)
Each Financier or Financier’s Affiliate (as applicable) may exercise the
Warrants, subject to any restrictions under the Listing Rules of the TSX,
Ontario Securities Law or US Securities Law, at any time before the Expiry Date.

 
(b)
If requested by the Agent, the Borrower must use its best efforts to assist a
Financier or Financier’s Affiliate (as applicable) to sell Shares obtained by
that Person through the exercise of the Warrants.

 
(c)
The Borrower must ensure that all necessary TSX Approvals and AMEX Approvals
have been obtained and will be maintained in connection with the issuance of all
Warrant Certificates, the issuance of Warrants represented thereby and the
underlying Shares, and the listing of the Shares on the TSX and the AMEX on due
exercise of the Warrants.

 
(d)
In accordance with the applicable Listing Rules of the TSX and all other
applicable Ontario Securities Law, the Shares that may be delivered on the
exercise of a Warrant may not be sold or otherwise disposed of for a period of 4
months from the date of this agreement in the absence of either a prospectus or
an exemption from the prospectus requirements under the applicable Listing Rules
of the TSX and all other applicable Ontario Securities Law. The Shares that are
delivered on the exercise of a Warrant will be ‘restricted securities’ under US
Securities Laws and may not be transferred without a valid exemption or in
accordance with effective registration under US Securities Laws.

 
7.4
Ranking of Shares and Warrants

 
(a)
Each Share received by a Financier or Financier’s Affiliate on the exercise of a
Warrant issued to a Financier or its Affiliate (as applicable) under this clause
7, ranks in all respects pari passu with the other then existing issued Shares,
but will not in the case of the exercise of a Warrant carry any rights to any
dividends or other distributions declared or paid or made on the Shares before
the date that Warrant is exercised.

 
(b)
Each Warrant issued to a Financier or Financier’s Affiliate under this clause 7
ranks in all respects pari passu with the other then existing issued Warrants,
but will not carry any rights to any distributions declared or paid or made on
the Warrants before the date those Warrants are issued.

 
7.5
Registration under US Securities Laws

 
(a)
Promptly following the completion of the Funding Date, the Borrower shall, at
its expense, prepare and file with the U.S. Securities and Exchange Commission a
Registration Statement on Form S-3 (Registration Statement) providing for resale
by each Financier or its Affiliate (as applicable) of the Warrant Shares. The
Borrower or its nominee shall use its best efforts to have the Registration
Statement declared effective as soon as practicable following the filing, and
shall maintain the effectiveness of the Registration Statement until the earlier
of (i) the last occurring Expiry Date or (ii) such date as no Financier holds
any of the Shares registered in the Registration Statement, or (iii) such Shares
are capable of being sold without limitation under Rule 144 under the Securities
Act of 1933 (the Securities Act).

 
(b)
Each Financier agrees to provide such information as may be required under the
Securities Act relating to such Financier for inclusion in the Registration
Statement.  Each Financier further agrees that if, during the time that the
Registration Statement is effective, the Borrower notifies it that the
Registration Statement contains a material misstatement or omission, the
Financier will cease resale of the Shares pursuant to such Registration
Statement until it is notified that resales may be resumed. The Borrower
covenants to use its best efforts to supplement the Registration Statement as
soon as practicable to make the disclosures in the Registration Statement
correct and complete.



page 39

--------------------------------------------------------------------------------


[logo.jpg]
 
8
Representations and warranties

--------------------------------------------------------------------------------

 
8.1
General representations and warranties

 
Each Transaction Party represents and warrants to and for the benefit of each
Finance Party that:
 
(a)
registration: the Borrower is duly incorporated and validly existing under the
laws of the Yukon Territory, Canada and is duly qualified to do business, and is
in good standing, in Ontario, Canada, and it has done everything necessary to
keep its corporate existence in good standing;

 
(b)
corporate power: it has the corporate power to own its assets and to carry on
its business as it is now being conducted;

 
(c)
authority: it has power and corporate authority to enter into and perform its
obligations under the Documents to which it is expressed to be a party;

 
(d)
authorisations: it has taken all necessary corporate action to authorise the
execution, delivery and performance of the Documents to which it is a party;

 
(e)
binding obligations: the Documents to which it is a party constitute its legal,
valid and binding obligations and, subject to any necessary stamping and
registration, are enforceable in accordance with their terms subject to laws
generally affecting creditors’ rights and to principles of equity;

 
(f)
valid Encumbrances:

 
 
(1)
each Security is effective to create in favour of the Finance Parties legal,
valid and enforceable Encumbrances on, and security interests in, all right,
title and interests of the relevant Transaction Party (as the case may be) in
and to the property the subject of that Security and the proceeds of that
property, in each case not subject to any Encumbrances, other than Permitted
Encumbrances;

 
 
(2)
in respect of a Security where the priority of the security interest may be
elevated by possession or control of the property the subject of that Security
(which possession or control must be given to the Security Agent by the relevant
Transaction Party (as the case may be) to the extent that it is required), after
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable law, and, after the Security Agent takes possession
or control of the property the subject of that Security, constitutes a fully
perfected Encumbrance on, and first priority security interests in, all right,
title and interest of that Transaction Party in the property the subject of that
Security and the proceeds of that property, in each case subject to no
Encumbrances other than Permitted Encumbrances; and

 
 
(3)
all registrations identified in Schedule 15 pertain to Permitted Encumbrances;

 
(g)
transaction permitted: the execution, delivery and performance by it of the
Documents to which it is a party will not breach, or result in a contravention
of:

 
 
(1)
any law, regulation or Authorisation;

 
 
(2)
its memorandum and articles of association, articles of incorporation, articles
of organization, by-laws, constitution, operating agreement, or other
constituent or constating documents, as applicable; or

 
 
(3)
any Encumbrance or agreement which is binding on it,

 
and will not result in:
 
 
(4)
the creation or imposition of any Encumbrance on any of its assets other than as
permitted under a Transaction Document; or

 
page 40

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(5)
the acceleration of the date for payment of any obligation under any agreement
which is binding on it;

 
(h)
no default or breach: it is not:

 
 
(1)
in breach in a material respect of any law or Authorisation;

 
 
(2)
in breach under any Document, agreement or other document binding on it which
breach has, or is reasonably likely to have, a Material Adverse Effect; or

 
 
(3)
in default in the payment of a material sum, or in compliance with a material
obligation in respect of Financial Indebtedness;

 
(i)
no litigation: no litigation, arbitration, dispute or administrative proceeding
has been commenced, is pending or to its knowledge is threatened, which if
adversely determined would have a Material Adverse Effect;

 
(j)
financial information: the most recent Financial Reports or accounts which the
Borrower has provided to the Agent under clauses 2.1(g) and 9.6:

 
 
(1)
give a true and fair view of the financial condition and state of affairs of the
Borrower and the Group respectively, as at the date they were prepared; and

 
 
(2)
were prepared in accordance with the Accounting Standards;

 
(k)
no change in affairs: there has been no change in the Borrower’s or the Group’s
state of affairs since the end of the accounting period for its most recent
Financial Reports or accounts, referred to in clause 8.1(j) which has had, or is
reasonably likely to have, a Material Adverse Effect;

 
(l)
representations true: each of its representations and warranties contained in
the Documents is correct and not misleading in all material respects when made
or repeated;

 
(m)
disclosure:

 
 
(1)
no representation or warranty of or by a Transaction Party under a Transaction
Document, any schedule, annexure or exhibit attached to a Transaction Document,
contained in any certificate provided to a Finance Party under the provisions of
a Transaction Document, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements in this
agreement or in that Transaction Document, in the light of the circumstances
under which they were made, not misleading;

 
 
(2)
it has fully disclosed in writing to the Finance Parties all facts relating to
it, the Documents, the transactions contemplated by them, each Transaction
Party, the assets, business and affairs of each Transaction Party and any thing
in connection with them which would have had or would have been reasonably
likely to have had a material effect on the decision of a prudent lender to
enter into the Transaction Documents;

 
 
(3)
all filings made by the Borrower with any securities commissions or regulatory
authorities or the TSX are at their respective dates, true and correct, contain
or contained no misrepresentation and constitute full, true and plain disclosure
of all material facts relating to the Borrower and the Borrower does not have
any confidential filings with any securities commissions or regulatory
authorities or the TSX; and

 
 
(4)
it does not have any knowledge of any material adverse information in regard to
the current and prospective operations of any Transaction Party;

 
(n)
legal and beneficial owner: it is the legal and beneficial owner of or has a
valid leasehold or other contractual interest in:

 
 
(1)
its Secured Property; and

 
 
(2)
all of its assets included in the latest Financial Report provided by the
Borrower,

 
page 41

--------------------------------------------------------------------------------


[logo.jpg]
 
free and clear of all third party rights, interests and Encumbrances other than
those disclosed in those Financial Reports, or Permitted Encumbrances;
 
(o)
no immunity: it does not, nor do its assets, enjoy immunity from suit or
execution;

 
(p)
not a trustee: it does not enter into any Document as trustee of any trust or
settlement;

 
(q)
solvency: it is solvent and is able to pay its debts as and when they become
due;

 
(r)
commercial benefit: the entering into and performance by it of its obligations
under the Documents to which it is expressed to be a party is for its commercial
benefit and is in its commercial interests;

 
(s)
shareholding:

 
 
(1)
the Borrower is the legal and beneficial owner of all issued shares in the
capital of AGI and in the capital of Minera Sol de Oro S.A.de C.V. (other than
one share of Minera Sol de Oro S.A.de C.V. held by R. David Russell as a
requirement of Mexican law); and

 
 
(2)
AGI is the legal and beneficial owner of all issued shares in Mine Development
Finance Inc. and Montana Tunnels Mining Inc;

 
(t)
Group structure:

 
 
(1)
its only Associates are listed in the Group Structure Diagram; and

 
 
(2)
the Group Structure Diagram is true and correct in all respects and does not
omit any material information or details;

 
(u)
Taxes and fees:

 
 
(1)
it has complied in all material respects with all tax laws in all applicable
jurisdictions (including, without limitation, withholding or remitting to the
appropriate Government Agency any amounts on account of Taxes required to be
withheld or deducted from payments made by it) and it has paid all Taxes due and
payable by it (other than Contested Taxes), and no claims are being asserted
against it in respect of any Taxes (other than Contested Taxes); and

 
 
(2)
it has paid all registration or other fees, costs and expenses in connection
with the execution, performance and perfection of the Documents, any transaction
contemplated by a Document and any Authorisations;

 
(v)
reporting issuer:

 
 
(1)
the Borrower is a reporting issuer (or the equivalent) where applicable in good
standing in each of the provinces of Canada (except Quebec) under the applicable
Canadian Securities Laws, is not included in a list of defaulting reporting
issuers maintained by the securities commissions (or similar regulatory
authorities) in any of the provinces of Canada and is not in default of any
requirement of the applicable Canadian Securities Laws relating to continuous
disclosure and is in compliance with the by-laws, rules and regulations of the
TSX; and

 
 
(2)
there has not occurred any material adverse change (actual, anticipated,
contemplated or threatened, whether financial or otherwise) in the business,
affairs, operations, assets, liabilities (contingent or otherwise) or capital of
the Borrower and its Subsidiaries (taken together as a whole) which has not been
publicly disclosed; all the statements set forth in the Borrower’s public
disclosure documents which have been filed pursuant to the requirements of the
Securities Laws are true, correct, and complete and do not contain any
misrepresentation (within the meaning of such Securities Laws) as of the date of
the applicable document and the Borrower has not filed any confidential material
change reports under such securities laws which is currently in effect; and

 
page 42

--------------------------------------------------------------------------------


[logo.jpg]
 
(w)
authorised Shares: the Borrower has reserved and kept available out of its
authorised Shares (if the number thereof is or becomes limited) solely for the
purpose of issue upon exercise of all Warrants issued under this agreement, and
has allotted for issue to the Financiers, who may exercise their Warrants, the
number of Shares as are issuable upon the exercise of the Warrants. All Shares
issued upon exercise of the Warrants in accordance with this agreement will be
duly and validly issued as fully paid and non-assessable.

 
8.2
Project representations and warranties

 
The Transaction Parties represent and warrant to and for the benefit of each
Finance Party that:
 
(a)
Mining Rights:

 
 
(1)
the Mining Rights are legal, valid and continuing, and confer on the Borrower
all material rights required to enable it to build, construct and operate the
Project in accordance with the Cashflow Model;

 
 
(2)
the Borrower is the legal and beneficial holder of the Mining Rights set out in
the Security; and

 
 
(3)
the Borrower has in all material respects complied with its obligations in
connection with the Mining Rights to the extent required to date;

 
(b)
Project Authorisations:

 
 
(1)
the Authorisations necessary for the development and operation of the Project
are in place, except for any which as a matter of law or Good Industry Practice
cannot or should not reasonably be obtained until shortly before the events to
which they relate occur where those events are not imminent, and it has no
reason to believe that those Authorisations which are not presently held will
not be obtained at the appropriate time in the future; and

 
 
(2)
all fees due and payable in connection with the Authorisations referred to in
clause 8.2(b)(1) have been paid;

 
(c)
Project operation: there has been no material change in the conduct or operation
of the Project from that contemplated in the Cashflow Model;

 
(d)
Project Documents:

 
 
(1)
no event has occurred or condition exists which would permit the cancellation,
termination, forfeiture or suspension of a Project Document, nor is any party to
a Project Document in default under any term of a Project Document in any
material respect;

 
 
(2)
it has given to the Agent copies of all of the Project Documents, and all copies
of the Project Documents and any other documents or agreements (including
Authorisations) given by it or on its behalf to the Agent constitute true and
complete copies and those documents and agreements and are in full force and
effect;

 
 
(3)
the Project Documents contain the entire agreement of the parties to them as to
the Project and there are no other material contracts, agreements or
arrangements entered into by a Transaction Party in connection with the Project
(as at the date of this Agreement); and

 
 
(4)
the documents and information provided to the Agent in relation to the Project
include all of the documents and information which a reasonable person in the
Borrower’s position would expect the Financiers to consider material to the
decision to enter into the Transaction Documents and do anything in connection
with them,

 
page 43

--------------------------------------------------------------------------------


[logo.jpg]
 
and in relation to clauses 8.2(d)(2) and 8.2(d)(3), the expression ‘Project
Documents’ does not include the Transportation Agreement until that agreement
has been executed by all parties to it;
 
(e)
Project Completion; it is not aware of any existing act, matter, thing or
circumstance which would or could reasonably be expected to prevent Project
Completion occurring on or before 31 October 2009;

 
(f)
aboriginal matters:

 
 
(1)
the Borrower is complying with all laws, regulations and authorisations in
respect of aboriginal rights, aboriginal title, treaty rights, and aboriginal
communities that relate to the development, construction, start-up and operation
of the Project; and

 
 
(2)
no material claims or applications in connection with aboriginal matters have
been made in respect of any of the Project Area or, if made, those claims have
been removed or resolved on terms satisfactory to the Agent;

 
(g)
environment:

 
 
(1)
the development and operation of the Project and the Project Assets as
contemplated by the Cashflow Model complies with all applicable Environmental
Laws in all material respects;

 
 
(2)
all Environmental Approvals necessary for the development and operation of the
Project as it is currently being operated are in place except for any which as a
matter of law or Good Industry Practice cannot or should not reasonably be
obtained until shortly before the events to which they relate occur where those
events are not imminent and it has no reason to believe that those Environmental
Approvals which are not presently held will not be obtained at the appropriate
time in the future; and

 
 
(3)
no environmental bond or other form of security is required to be taken out or
lodged in accordance with the requirements of any Environmental Law relating to
the Project as it is currently being operated or Project Area;

 
(h)
royalties: there are no royalties, production-based Taxes or similar levies on
mineral production payable with respect to the Project other than those
identified in Schedule 14;

 
(i)
other business: the Transaction Parties are not engaged in any business other
than its existing core businesses and operations of mineral exploration, mining
or processing;

 
(j)
insurances: in respect of the Project and the Project Assets, the Transaction
Parties have complied with clause 9.23 and all insurance policies entered into
in complying with clause 9.23 are valid, binding and subsisting and all premiums
due under those insurance policies have been paid in full;

 
(k)
Unpatented Mining Claims: the Unpatented Mining Claims are the only material
mining claims with respect to the Project;

 
(l)
Project Area: the Project does not include any real property other than the
Project Area, and the Borrower does not have any right, title or interest in
land (whether leasehold, freehold or otherwise) other than the Project Area. The
only building or structure on the Project Area is the stock mill situated on PIN
65363-0086(LT); and

 
(m)
Security: for the avoidance of doubt but without limitation, the Borrower
confirms that:

 
 
(1)
each of RMB Australia Holdings Limited and Macquarie Bank Limited, in its
capacity as a counterparty to any Financier Hedging Agreement, is a Financier, a
Beneficiary and a Finance Party such that all amounts owing by the Borrower or
any other Transaction Party under, pursuant to, or in connection with the
Financier Hedging Agreements are secured by the Security; and

 
 
(2)
the Security secures the Secured Moneys.

 
page 44

--------------------------------------------------------------------------------


[logo.jpg]
 
8.3
Survival and repetition of representations and warranties

 
The representations and warranties given under this agreement:
 
(a)
survive the execution of each Transaction Document; and

 
(b)
are repeated on the date of each Financier Hedging Agreement, each Funding Date,
Selection Date and each Quarterly Date with respect to the facts and
circumstances then subsisting until:

 
 
(1)
the Commitment is cancelled; and

 
 
(2)
the Secured Moneys are unconditionally repaid in full,

 
or the Agent (acting on the instructions of all Financiers) otherwise agrees in
writing.
 
8.4
Reliance by Finance Parties

 
Each Transaction Party acknowledges that each Finance Party has entered into
each Transaction Document to which it is a party in reliance on the
representations and warranties given under this agreement.


 
9
Undertakings

--------------------------------------------------------------------------------

 
9.1
Conduct of Project

 
A Transaction Party must not, without the written consent of the Agent (acting
on the instructions of the Majority Financiers), change the scope or operation
of the Project from that assumed in or contemplated by the Cashflow Model and it
must ensure that:
 
(a)
the Project is diligently constructed, developed, equipped, operated and
maintained in accordance with the Cashflow Model,  Good Industry Practice, and
in accordance with Environmental Law and Authorisations in all material
respects; and

 
(b)
all Project Assets are maintained in all material respects in good and efficient
operating condition, reasonable wear and tear and shutdowns for maintenance in
the ordinary course of business excepted.

 
9.2
Project Covenants

 
(a)
Project Assets: The Borrower must:

 
 
(1)
own, lease or otherwise hold all Project Assets;

 
 
(2)
ensure that no person other than itself has any right, title or interest in the
Project Assets other than under a Permitted Encumbrance or by virtue of a
statutory interest affecting the Mining Rights; and

 
 
(3)
not Dispose of, decrease or diminish its interest in the Project Assets without
the prior written consent of the Agent (acting on the instructions of all
Financiers).

 
(b)
Force majeure: Each Transaction Party must take all action as is reasonably open
to it to cause any Force Majeure Event affecting the Project to be remedied as
soon as possible after that Force Majeure Event occurs, but the party affected
is not obliged to incur expenditure to overcome the events or circumstances
which caused the Force Majeure Event which would make uneconomic (in the opinion
of the Agent) the continued development of the Project.

 
(c)
Access: Each Transaction Party must, at the request of the Agent, ensure that
the Finance Parties and representatives of the Finance Parties on giving
reasonable notice are allowed at all reasonable times and with reasonable
frequency to have access to the Project Area and the Project Assets to inspect
any of the Project Assets and to inspect any books, records, data and
information which are in the custody or possession of a Transaction Party;
provided, however, that the right of access and inspection must be undertaken at
a Finance Party’s own risk in a manner that does not unreasonably disrupt the
business of the Transaction Party and the operation of the Project, and must be
subject to:

 
page 45

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(1)
the confidentiality provision set out in this agreement or in any other
agreement between a Transaction Party and a Finance Party; and

 
 
(2)
the applicable health and safety laws and regulations and related policies
adopted by a Transaction Party.

 
(d)
Processing of non-Project metal: The Borrower must not, and no Project Asset may
be used to, mine, extract, mill or process any ore, gold, metals or concentrates
which are mined, extracted or derived outside the Project Area.

 
(e)
Cashflow Model: The Borrower must not amend or vary the Cashflow Model without
the prior written consent of the Financiers.

 
(f)
Project Completion Test: The Borrower must ensure that the Project Completion
Test is completed successfully, and Project Completion has occurred, on or
before 31 October 2009 and the Borrower must notify the Agent as soon as it
becomes aware of any act, matter, thing or circumstance which, in the Borrower’s
opinion, will or is reasonably likely to prevent Project Completion being
achieved by that date.

 
(g)
Transportation Agreement: The Borrower must ensure that the Transportation
Agreement has been entered into on or before 31 March 2009.

 
(h)
Direct Agreements: the Borrower must ensure that the Direct Agreement described
in paragraph 6 in the definition of Direct Agreements has been entered into on
or before 31 March 2009, and that the Direct Agreements described in paragraphs
2, 3, 4, 5, 7 and 8 of that definition are manually executed and original copies
provided to the Agent promptly after the signing of this Agreement.

 
(i)
sales agreement: The Borrower must not Dispose of the Product to any person (a
Third Party Purchaser) other than Macquarie Bank Limited without the prior
written consent of the Agent (acting on the instructions of the Majority
Financiers). As a condition of the Agent providing its consent, the Agent may
require:

 
 
(1)
evidence that the Borrower has irrevocably notified that Third Party Purchaser
in writing that all payments made for the Product must be deposited into the
Proceeds Account; and

 
 
(2)
written confirmation from that Third Party Purchaser that all payments will be
made into the Proceeds Account and that it will not agree to a variation of this
payment instruction without the consent of the Borrower and the Agent (acting on
the instructions of the Majority Financiers).

 
9.3
Environmental issues

 
Each Transaction Party must ensure that the Borrower:
 
(a)
complies in all material respects with all Environmental Laws with respect to
the Project;

 
(b)
obtains and complies with all Environmental Approvals required in connection
with the development and operation of the Project, except for any Environmental
Approval which as a matter of law or Good Industry Practice cannot or should not
reasonably be obtained until shortly before the events to which it relates
occurs where those events are not imminent; and

 
(c)
promptly notifies the Agent of all material claims, complaints or notices
concerning its compliance with Environmental Laws and Environmental Approvals.

 
page 46

--------------------------------------------------------------------------------


[logo.jpg]
 
9.4
Mining Rights

 
Each Transaction Party must ensure that:
 
(a)
the Borrower has and continues to have title to the Mining Rights;

 
(b)
the Borrower is entitled to acquire or have issued to it the Mining Rights not
presently held by it that are necessary for the development, construction and
operation of the Project in accordance with the Cashflow Model;

 
(c)
the Borrower takes, or procures to be taken, all action (including the timely
payment of annual maintenance fees, recording of instruments, performance of
annual assessment work, or otherwise) necessary to ensure that all conditions
and requirements relating to the Mining Rights are observed and performed and
that the Mining Rights remain valid and are in full force and effect; and

 
(d)
the Mining Rights are free of Encumbrances other than Permitted Encumbrances.

 
9.5
Corporate budget

 
A Transaction Party must not amend or change the Corporate Budget in any
material respect without the Agent’s prior written consent (acting on the
instructions of all Financiers), which consent must not be unreasonably withheld
or delayed.
 
9.6
Provision of information and reports

 
Each Transaction Party must ensure the Agent is provided with the following,
which must in the case of the information referred to in clauses 9.6(b), 9.6(c),
9.6(d), 9.6(e), 9.6(f), and 9.6(g) be in the form and contain information
satisfactory to the Agent (acting on the instructions of the Majority
Financiers):
 
(a)
Financial Reports:

 
 
(1)
as soon as practicable and no later than 90 days after the end of a financial
year, copies of the consolidated annual audited Financial Report of the Borrower
and its Subsidiaries; and

 
 
(2)
as soon as practicable and no later than 45 days after each Quarterly Date,
copies of the unaudited quarterly Financial Report of the Borrower and its
Subsidiaries for the Quarter immediately preceding that Quarterly Date;

 
(b)
Corporate Budget: no later than the date which is 30 days after 31 December of
each year, a copy of the proposed Corporate Budget for the subsequent 12 month
period;

 
(c)
monthly reports: no later than 21 days after the end of each calendar month:

 
 
(1)
a copy of the management reports in respect of the development of the Project,
including cash flow and solvency reports, projected movements in and balances of
the Project Accounts and mining reports;

 
 
(2)
a report detailing as appropriate having regard to the status of development of
the Project:

 
 
·
the development, construction, commissioning, start-up and operation of the
Project and production statistics;

 
 
·
actual and forecast operating costs and Project Costs (including capital costs);

 
 
·
key dates and permit and Authorisation anniversaries and renewals of the Mining
Rights; and

 
 
·
the performance and initiatives of the Borrower with respect to safety, the
personnel and employees of the Borrower, legal and regulatory compliance, and
environmental compliance and rehabilitation;

 
page 47

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(3)
a copy of the monthly management accounts of the Borrower;

 
(d)
gold price protection report: no later than 30 days after the end of each
calendar month, a gold price protection report detailing the gold produced
during that month, the amount of gold committed under Hedging Agreements during
that month and any Hedging Agreements that have been terminated by delivery or
close-out during that month;

 
(e)
Project Accounts report:

 
 
(1)
no later than 30 days after the end of each Quarter where that Quarter ends
after the Project Completion Date, a statement summarising all deposits to and
withdrawals from the Project Accounts; and

 
 
(2)
no later than 21 days after the end of each calendar month where that month
begins before the Project Completion Date, a statement summarising all deposits
and withdrawals from the Project Accounts;

 
(f)
Quarterly compliance certificate: no later than 5 Business Days after each
Quarterly Date, a certificate signed by at least 2 Officers of the Borrower
stating:

 
 
(1)
each of the Ratios and the Net Worth as at the relevant Quarter Date (giving
details of the calculation of the Ratios and Net Worth);

 
 
(2)
any non-compliance of a Transaction Party with a covenant in the Transaction
Documents and any Default that has occurred and is continuing; and

 
 
(3)
the full details of that non-compliance or Default and the remedial action being
taken or proposed to cure that non-compliance or Default;

 
(g)
exploration report: no later than 30 days after the end of each Quarter, a
report on exploration conducted by the Borrower;

 
(h)
environmental reports: no later than 30 days before the commencement of the
Borrower’s financial year, a report detailing any breaches or potential breaches
of Environmental Laws or Environmental Approvals, and any Environmental
Liabilities;

 
(i)
Group Structure Diagram: an updated Group Structure Diagram on each occasion
that the then current Group Structure Diagram becomes incorrect or misleading;

 
(j)
documents issued: a copy of all notices, circulars, documents and other written
information issued by the Borrower to its shareholders or filed by the Borrower
under Securities Laws or filed with the TSX or the AMEX and available to the
public at the same time as their issue or filing; and

 
(k)
other information: any other information which the Agent reasonably requests in
relation to it, any of its assets or the Project.

 
9.7
Proper accounts

 
Each Transaction Party must:
 
(a)
keep accounting records which give a true and fair view of its financial
condition and state of affairs;

 
(b)
ensure that the accounts it provides in respect of the Borrower under clause 9.6
are prepared in accordance with the Accounting Standards; and

 
(c)
ensure that the accounts it provides in respect of the Subsidiaries of the
Borrower under clause 9.6 are prepared in accordance with the generally accepted
accounting principles in the country in which they are incorporated.

 
9.8
Notices to the Agent

 
Each Transaction Party must notify the Agent as soon as it becomes aware of:
 
page 48

--------------------------------------------------------------------------------


[logo.jpg]
 
(a)
any Default occurring;

 
(b)
any material breach of, or material default under, any Document to which it is a
party;

 
(c)
any material breach of any applicable license or law that may potentially affect
the validity or good standing of the Project or the Project Assets, the
Borrower’s legal and beneficial title to the Project Assets or the value of the
Secured Property;

 
(d)
any event or circumstance which entitles a person to cancel, terminate or
suspend any Mining Rights, Environmental Approvals, Authorisations or a Project
Document;

 
(e)
any change in statutory requirements that may have a material effect on mining,
metallurgical methods, tailings disposal, gold production or title with respect
to the Project;

 
(f)
a revised downward estimate of Proved Reserves and Probable Reserves in respect
of the Project, other than as a result of mining;

 
(g)
a material change in Key Personnel, mining or metallurgical method in respect of
the Project;

 
(h)
any proposed changes to the Project Documents;

 
(i)
any proposal to enter into an agreement which is material to the development,
construction, ramp-up or operation of the Project;

 
(j)
any unscheduled stoppage or disruption of ore mining or processing at the
Project for a period greater than three consecutive days;

 
(k)
any material adverse change in the position or prospects of the Project, the
Borrower or a Transaction Party;

 
(l)
any representation, warranty, action or statement made, or taken to be made, by
it is or becomes false, misleading or incorrect;

 
(m)
any intention by it to exercise any right, power or remedy under any Document to
which it is a party as a consequence of any default under it;

 
(n)
any breach of an Authorisation;

 
(o)
any breach of, or claim being made against a Transaction Party under, any
Environmental Laws or Environmental Approvals;

 
(p)
any material notices given or received by a Transaction Party under any Project
Document;

 
(q)
any litigation, arbitration, administration or other proceeding in respect of it
or any of its assets being commenced or threatened which is either:

 
 
(1)
in excess of US$500,000 (or the equivalent amount in another currency); or

 
 
(2)
if adversely determined would have or be likely to have a Material Adverse
Effect;

 
(r)
a demand under a Guarantee given by that Transaction Party;

 
(s)
any Encumbrance that exists over any of its assets;

 
(t)
any dispute between a Transaction Party and a Government Agency or any proposal
of any Government Agency to compulsorily acquire any of its assets;

 
(u)
the acquisition by it or any of its Subsidiaries of any interest in real
property;

 
(v)
a decision to accelerate or expand the level of production from the Project from
that set forth in the Cashflow Model;

 
(w)
a proposed change in the development of the Project from that contemplated in
the Cashflow Model and the mine plans delivered to the Agent under clause
2.1(h);

 
page 49

--------------------------------------------------------------------------------


[logo.jpg]
 
(x)
any replacement of a member of, or the addition of a member to, the senior
operating and corporate management team which manages the operations of the
Project or the Borrower;

 
 
(y)
any material land claims or other claims with respect to the Project, Project
Area and the Project Assets and any material dispute with landowners located in
or around the Project Area; and

 
 
(z)
any Force Majeure Event.

 
 
9.9
Corporate existence

 
Each Transaction Party must ensure that it:
 
(a)
does everything necessary to maintain its corporate existence in good standing;

 
(b)
does not transfer its jurisdiction of incorporation without the prior written
consent of the Agent (acting on the instructions of all Financiers); and

 
(c)
does not enter into any merger, amalgamation, consolidation or reconstruction
without the Agent’s prior written consent (acting on the instructions of all
Financiers and not to be unreasonably withheld or delayed).

 
9.10
Compliance

 
Each Transaction Party must:
 
(a)
comply with all its obligations under each Document to which it is a party; and

 
(b)
ensure that no Event of Default occurs.

 
9.11
Maintenance of capital

 
A Transaction Party must not without the Agent’s prior written consent:
 
(a)
call up or pass a resolution to call up its unpaid share capital;

 
(b)
reduce or pass a resolution to reduce its capital;

 
(c)
buy-back or pass a resolution to buy-back, any of its shares; or

 
(d)
attempt or take any steps to do anything which it is not permitted to do under
clauses 9.11(a), 9.11(b) or 9.11(c).

 
9.12
Compliance with laws and Authorisations

 
Each Transaction Party must:
 
(a)
comply in all material respects with all laws and legal requirements, including
each judgement, award, decision, finding or any other determination of a
Government Agency, which applies to it or any of its assets;

 
(b)
obtain, maintain and comply in all material respects with all Authorisations
required:

 
 
(1)
for the enforceability against it of each Document to which it is a party, or to
enable it to perform its obligations under each Document to which it is a party;

 
 
(2)
in relation to it or any of its assets;

 
 
(3)
for the operation of the Project; and

 
(c)
not knowingly do anything which would prevent the renewal of any Authorisation
referred to in clause 9.12(b) or cause it to be renewed on less favourable
terms.

 
page 50

--------------------------------------------------------------------------------


[logo.jpg]
 
9.13
Payment of debts, outgoings and Taxes

 
(a)
Each Transaction Party must pay or cause to be paid its debts and financial
obligations including all rates, rents and other outgoings when due and payable,
except where that Transaction Party is contesting its liability to pay that
financial obligation, and has reasonable grounds to do so, in appropriate
proceedings reasonably satisfactory to the Financiers.

 
(b)
Each Transaction Party must pay or cause to be paid all Taxes when due, other
than Contested Taxes, and will withhold and remit to the appropriate Government
Agency all accounts on account of Taxes required to be withheld or deducted from
payments made by a Transaction Party.

 
(c)
Each Transaction Party must set aside sufficient reserves to cover any Contested
Taxes.

 
(d)
Each Transaction Party must pay or cause to be paid all Contested Taxes when the
terms of any final determination or settlement require those Contested Taxes to
be paid, unless failure to pay any Contested Taxes when due may have a Material
Adverse Effect, in which case those the Contested Taxes must be paid when due.

 
9.14
Project Documents

 
(a)
A Transaction Party must not without the prior written consent of the Agent
(acting on the instructions of all Financiers):

 
 
(1)
materially amend or vary, or agree to a material amendment or variation of;

 
 
(2)
terminate, rescind or discharge (except by performance);

 
 
(3)
grant any waiver, time or indulgence in respect of any material obligation
under;

 
 
(4)
do or omit to do anything which may adversely affect the provisions or operation
of; or

 
 
(5)
do or omit to do anything which would give any other person legal or equitable
grounds to do anything in clause 9.14(a)(1) to (4) in respect of,

 
any Project Document to which it is a party.
 
(b)
Notwithstanding the definition of Permitted Financial Indebtedness, a
Transaction Party must not enter into any agreement (other than Material
Agreements existing as at the date of this agreement) relating to the
development and construction of the Project, the refining or treatment of
Product or any other agreement or contract which relates to the Project where
the aggregate amount of payments to be made under that agreement or contract is
anticipated to exceed US$1,000,000, without the prior written consent of the
Agent (acting on the instructions of all Financiers). For the avoidance of
doubt, this clause applies to capital equipment leases to be entered into in
respect of the Project, other than capital equipment leases existing as at the
date of this agreement.

 
(c)
If a Transaction Party proposes to enter into a Material Agreement, the Agent
may request the Transaction Party and each other party to the Material Agreement
to execute a direct agreement or tripartite agreement in form and substance
satisfactory to the Agent (acting on the instructions of all Financiers).

 
(d)
If the Agent makes a request under clause 9.14(c) that a direct agreement or
tripartite agreement be entered into in respect of a Material Agreement, no
Transaction Party may enter into that Material Agreement unless a direct
agreement or tripartite agreement has been executed between each of the parties
to that Material Agreement in form and substance satisfactory to the Agent
(acting on the instructions of all Financiers).

 
(e)
The parties agree that no term contained in a direct agreement affects the
rights and obligations of the parties under any other Transaction Document.

 
(f)
Each Transaction Party must do all things necessary to enforce all of its
rights, powers and remedies under each Project Document to which it is a party.

 
page 51

--------------------------------------------------------------------------------


[logo.jpg]
 
9.15
Amendments to constitution

 
A Transaction Party must not amend its memorandum and articles of association,
articles of incorporation, articles of organization, by-laws, constitution,
operating agreement, or other constating documents (as applicable) without the
Agent’s prior written consent (acting on the instructions of the Majority
Financiers), which consent must not be unreasonably withheld or delayed.
 
9.16
Negative pledge and disposal of assets

 
(a)
A Transaction Party must not create or allow to exist or agree to any interest
or Encumbrance over any of its assets other than a Permitted Encumbrance.

 
(b)
A Transaction Party must not acquire an asset which is, or on its acquisition
will be, subject to an Encumbrance which is not a Permitted Encumbrance.

 
(c)
A Transaction Party must not without the prior written consent of the Agent
(acting on the instructions of the Majority Financiers which consent is not to
be unreasonably withheld in the case of a Disposal which is not a Disposal of a
Project Asset) Dispose of any of its assets other than:

 
 
(1)
a Disposal (which is not a Disposal of a Project Assets) of an asset which:

 
 
·
has a value which is less than US$250,000; and

 
 
·
is sold in the ordinary course of business and at market value,

 
and the aggregate of assets sold by all Transaction Parties in the preceding 12
month period is less than US$500,000; or
 
 
(2)
a Disposal of Product; or

 
 
(3)
a Disposal for valuable consideration and on arm’s length commercial terms of
assets that are no longer required for the proper and efficient operation of the
Project because of replacement, obsolescence or otherwise, and where the
Disposal relates to the replacement of assets, the asset is replaced with one or
more assets having a similar function or comparable or superior type, value and
quality.

 
(d)
A Transaction Party must not allow any other person to have a right or power to
receive or claim any rents, profits, receivables, money or moneys worth (whether
capital or income) in respect of its assets other than under a Permitted
Encumbrance.

 
(e)
A Transaction Party must not enter into any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts, except for a netting or set-off arrangement in the
ordinary course of its ordinary banking arrangements for the purpose of netting
debit and credit balances.

 
(f)
A Transaction Party must not enter into any arrangement which, if complied with,
would prevent any Transaction Party from complying with its obligations under
the Transaction Documents.

 
9.17
No change to business

 
Each Transaction Party:
 
(a)
must ensure that its business is operated in accordance with the Corporate
Budget and the Cashflow Model; and

 
(b)
must not engage in any business other than, or do anything which would result in
substantial changes to, its existing core businesses and operations of mineral
exploration, mining or processing, except with the prior written consent of the
Agent.

 
page 52

--------------------------------------------------------------------------------


[logo.jpg]
 
9.18
Financial accommodation and Financial Indebtedness

 
(a)
A Transaction Party must not subscribe for capital in an entity, provide any
financial accommodation, or give any Surety Obligation in respect of any
financial accommodation, to or for the benefit of any Person, other than
Permitted Financial Accommodation.

 
(b)
A Transaction Party must not incur any Financial Indebtedness other than
Permitted Financial Indebtedness.

 
(c)
A Transaction Party may not enter into any Hedging Agreement (other than a
Financier Hedging Agreement) without the consent of the Agent (acting on the
instructions of the Majority Financiers).

 
(d)
The Borrower, RMB Australia Holdings Limited and RMB Resources Inc. must not
amend the Montana Tunnels Facility Agreement without prior written consent of
all Financiers if that amendment would increase the Financial Indebtedness of
the Borrower.

 
9.19
Arm’s length transactions

 
A Transaction Party must not:
 
(a)
enter into an agreement with any Person;

 
(b)
acquire or Dispose of an asset;

 
(c)
obtain or provide a service;

 
(d)
obtain a right or incur an obligation; or

 
(e)
implement any other transaction,

 
unless it does so on terms which are no less favourable to it than arm’s length
terms. This clause does not apply to the Permitted Financial Accommodation which
can be characterised as an Inter-Company Claim.
 
9.20
No new Subsidiaries

 
A Transaction Party must not incorporate any new Subsidiary (whether
wholly-owned or otherwise) without the prior written consent of the Agent
unless, within 10 Business Days after the incorporation of the new Subsidiary,
that Subsidiary:
 
(a)
executes and delivers to the Agent an officer’s certificate in the form of
Schedule 6 in respect of that Subsidiary;

 
(b)
executes and delivers to the Agent a Guarantee Assumption Agreement;

 
(c)
executes and delivers to the Agent any Encumbrance which the Agent requests to
secure the Secured Moneys;

 
(d)
if required, duly stamps each document referred to in this clause 9.20; and

 
(e)
gives to the Agent all duly completed forms, notices and other documents
required to register or file with the appropriate Government Agency any document
referred to in this clause 9.20.

 
9.21
Restrictions on Distributions and fees

 
A Transaction Party must not:
 
(a)
make any Distribution other than a Distribution made in accordance with clauses
12.3(b)(11) and 12.3(c); or

 
(b)
pay any director fees, management fees, consultancy fees or other like payments
to any director or Associate of a Transaction Party unless those fees or other
payments are:

 
page 53

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(1)
reasonable and are no more or less favourable than it is reasonable to expect
would be the case if the relevant persons were dealing with each other at arm’s
length; or

 
 
(2)
paid with the Agent’s prior consent.

 
9.22
Undertakings regarding Secured Property

 
Each Transaction Party must:
 
(a)
maintenance of the Secured Property: subject to clause 9.16:

 
 
(1)
maintain and protect its Secured Property;

 
 
(2)
keep its Secured Property in a good state of repair and in good working order
allowing for fair wear and tear and shutdowns for maintenance in the ordinary
course of business;

 
 
(3)
remedy every material defect in its title to any part of its material Secured
Property (including the Mining Rights);

 
 
(4)
take or defend all legal proceedings to protect or recover any of its Secured
Property; and

 
 
(5)
keep its Secured Property valid and subsisting and free from liability to
forfeiture, cancellation, avoidance or loss;

 
(b)
further security:

 
 
(1)
do anything which the Agent reasonably requests to maintain the priority of its
Security, or secures to the Finance Parties its Secured Property in a manner
consistent with any provision of any Transaction Document, or aids in the
exercise of any Power of a Finance Party, including, the execution of any
document or the execution and delivery of blank transfers;

 
 
(2)
when the Agent requests, execute a legal or statutory mortgage in favour of the
Financer over the Borrower’s right, title and interest in any real property
acquired by it on or after the date of this agreement in form and substance
required by the Agent, but the Agent cannot require an obligation which is more
onerous than any obligation contained in any Transaction Document;

 
 
(3)
use its best endeavours to record any mortgage executed under clause 9.22(b)(2);
and

 
 
(4)
if a Transaction Party acquires any material assets:

 
·
promptly notify the Agent of that acquisition; and

 
·
at the request of the Agent, procure the company that has acquired those assets
to grant security over those assets in favour of the Finance Parties in form and
substance required by the Agent, but the Agent cannot require an obligation
which is more onerous than any obligation contained in any Transaction Document;

 
(c)
possession and control: deposit with the Security Agent all documents of title,
chattel paper and instruments (other than those negotiated or proposed to be
negotiated in the ordinary course of business) and take or cause to be taken all
such actions as are necessary to provide the Security Agent with control over
all investment property, in each case with respect to any such assets in which
the Borrower now or hereafter has any right, title or interest;

 
(d)
registration and protection of security: ensure that its Security is registered,
recorded, and filed in all registers in all jurisdictions in which it must be
registered, recorded or filed to ensure the enforceability, validity and
priority of the Security against all persons and to be effective as a security;

 
page 54

--------------------------------------------------------------------------------


[logo.jpg]
 
(e)
no partnership or joint venture: not enter into any profit sharing arrangement
in relation to its Secured Property or any partnership or joint venture with any
other person without the Agent’s written consent;

 
(f)
no Encumbrances: cause any Encumbrance other than a Permitted Encumbrance which
is lodged in respect of its Secured Property, other than an Encumbrance lodged
by the Finance Parties, to be removed as soon as reasonably practicable but in
any event within 15 Business Days after the date that it becomes aware of its
existence; and

 
(g)
no caveats: cause any caveat which is lodged in respect of its Secured Property,
other than a caveat lodged by the Finance Parties, to be removed as soon as
reasonably practicable but in any event within 10 Business Days after the date
that it becomes aware of its existence.

 
9.23
Insurance

 
(a)
General requirements: Each Security Provider must insure and keep insured all
its property (including, in respect of the Borrower, the Project Assets):

 
 
(1)
for amounts and against risks for which a person holding assets and carrying on
a business similar to that of the Security Provider would prudently take out
insurance, including title insurance;

 
 
(2)
against damage, destruction and any other risk to their full replacement value;

 
 
(3)
against workers’ compensation, public liability and business interruption; and

 
 
(4)
for any other risk to the extent and for the amounts the Agent may reasonably
require and notify to the Security Provider from time to time.

 
(b)
Payment of premiums: Each Security Provider must punctually pay all premiums and
other amounts necessary to effect and maintain in force each insurance policy.

 
(c)
Contents of insurance policy: Each Security Provider must use commercially
reasonable best efforts to ensure that every insurance policy (other than
worker’s compensation, directors’ and officers’ liability and public liability):

 
 
(1)
is taken out in the name of the Security Provider, notes each Finance Party as
an additional insured and insures each of their insurable interests;

 
 
(2)
names the Agent as the loss payee;

 
 
(3)
cannot be terminated or varied by the insurer for any reason including the
non-payment of the premium or any other amount in respect of the insurance
policy, unless the Agent is given 30 days prior written notice;

 
 
(4)
provides that notice of any occurrence given by one insured party will be
regarded as notice given by all insured parties and that failure by one insured
party to observe and fulfil the conditions of the policy will not prejudice the
rights of any other insured party;

 
 
(5)
insures each Finance Party’s interest up to the limits of the policy regardless
of any breach or violation by the Borrower (whichever is applicable) of any
warranties, declarations or conditions contained in that policy; and

 
 
(6)
includes any other terms and conditions which the Agent may reasonable require.

 
(d)
Reputable insurer: Each Security Provider must take out each insurance policy
with a reputable and substantial insurer with an investment grade rating
approved by the Agent (whose approval is not to be unreasonably withheld).

 
(e)
No prejudice: Each Security Provider must not do or omit to do, or allow or
permit to be done or not done, anything which may materially prejudice any
insurance policy.

 
(f)
Deliver documents: Each Security Provider must promptly deliver to the Agent:

 
page 55

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(1)
adequate evidence as to the existence and currency of the insurance required
under this clause 9.23; and

 
 
(2)
any other detail with respect to the insurance which the Agent may reasonably
require and notify to the Security Provider from time to time.

 
(g)
No change to policy: A Security Provider must not rescind, terminate, cancel or
make a material change to any insurance policy without the Agent’s written
consent, except where the variation is to increase coverage, the amount insured
by the policy or amend the scheduled insured property where that amendment
results from a Disposal permitted under clause 9.16.

 
(h)
Assistance in recovery of money: Each Security Provider must do all things
reasonably required by a Finance Party to enable that Finance Party to recover
any money due in respect of an insurance policy.

 
(i)
Notification by Security Provider: Each Security Provider must notify the Agent
as soon as reasonably practicable after it becomes aware of:

 
 
(1)
an event which in relation to its property gives rise to a claim of US$250,000
or more under an insurance policy; and

 
 
(2)
the cancellation or variation for any reason of any insurance policy in relation
to its property.

 
(j)
Dealing with insurance policy proceeds:

 
 
(1)
If the claim by a Transaction Party is greater than US$1,000,000, or if the
claim by a Transaction Party is less than US$1,000,000 but the Agent determines
that there is not sufficient business interruption insurance or other funds
available to the Borrower to ensure that the Borrower can pay or repay any part
of the Secured Moneys due and payable by it, the Agent may direct that
Transaction Party with respect to a particular insurance claim, to irrevocably
authorise, instruct and direct the insurer to pay the proceeds of that claim up
to the amount of the Secured Moneys to the Financiers.

 
 
(2)
If an Event of Default has occurred and is continuing, the proceeds in respect
of any insurance policy must be used to repay the Secured Moneys outstanding at
that time or for any other purpose which the Agent approves.

 
 
(3)
The proceeds in respect of any claim under an insurance policy in respect of
lost, destroyed or damaged property of a Transaction Party that are not being
applied in accordance with clauses 9.23(j)(1) and 9.23(j)(2), must be applied
towards the replacement or reinstatement of that property.

 
 
(4)
Clauses 9.23(j)(1), 9.23(j)(2)and (3) do not apply to proceeds received from any
workers’ compensation or public liability policy to the extent that the proceeds
are paid to a person entitled to be compensated under the workers’ compensation
or public liability policy.

 
 
(5)
Any amount received by the Agent in accordance with clauses 9.23(j)(1) or
9.23(j)(2) may be applied by the Agent as a prepayment of the Principal
Outstanding, and clause 3.6(d) will apply to the prepayment.

 
(k)
Power to take proceedings: If an Event of Default has occurred and is continuing
and a Receiver has not been appointed, the Security Agent alone has full power
to make, enforce, settle, compromise, sue on and discharge all claims and
recover and receive all moneys payable in respect of:

 
 
(1)
any claim under any insurance policy; and

 
 
(2)
any compensation claim in respect of any injury to an employee of a Finance
Party, Receiver or Attorney suffered while exercising or attempting to exercise
any Power.

 
page 56

--------------------------------------------------------------------------------


[logo.jpg]
 
9.24
Financial undertakings

 
(a)
The Borrower must ensure that at all relevant Quarterly Dates:

 
 
(1)
the LLCR is not less than 1.5:1;

 
 
(2)
the PLCR is not less than 2:1; and

 
 
(3)
each DSCR is not less than 1.25:1;

 
(b)
The Borrower must ensure that at all times:

 
 
(1)
the Reserve Tail is not less than 30%; and

 
 
(2)
the Current Ratio is not less than 1.2:1;

 
(c)
The Borrower must ensure that at all times the Net Worth is not less than the
Minimum Net Worth;

 
(d)
If the Quarterly compliance certificate provided by the Borrower in accordance
with clause 9.6(f) shows that, or if at any time the Agent calculates that, the
value of a Ratio is less than the value for that Ratio set out in clauses
9.24(a) and 9.24(b), the Borrower must on the next Repayment Date apply as a
mandatory prepayment of the Principal Outstanding the lesser of:

 
 
(1)
100% of the Excess Cashflow; and

 
 
(2)
the amount that is required to be paid to make the value of that Ratio greater
than or equal to the value for that Ratio set out in clause 9.24(a).

 
Clause 3.9(b) will apply to each mandatory prepayment and any amount prepaid
under this clause 9.24(d) may not be redrawn.
 
(e)
The calculation of a Ratio by the Agent is, in the absence of manifest error,
the final and agreed calculation of that Ratio. In calculating a Ratio, the
Agent will have regard to the most recent Cashflow Model and information
provided to it under clause 9.6.

 
9.25
Hedging

 
(a)
Each Transaction Party must ensure that the Borrower enters into and maintains
the Price Protection Program to the satisfaction of the Agent (acting on the
instructions of the Majority Financiers).

 
(b)
A Transaction Party must not enter into a Hedging Agreement with a counterparty
who is not a Financier.

 
9.26
Subordination of Inter-Company Claims

 
Each Transaction Party must ensure that:
 
(a)
all the Inter-Company Claims of a Group Member against the Borrower and payment
(from whatever source) of, and the rights and claims of each Group Member
against the Borrower in respect of those Inter-Company Claims are subordinated
and postponed and made subject in right of payment to all the Secured Moneys and
payment (from whatever source) of, and the rights and claims of the Finance
Parties in respect of, all the Secured Moneys;

 
(b)
until all the Secured Moneys have been paid in full:

 
 
(1)
any Inter-Company Claims owed by the Borrower must not (without the prior
written consent of the Agent acting on the instructions of the Majority
Financiers) be paid or repaid; and

 
 
(2)
a Group Member other than the Borrower must not receive, and the Borrower must
not pay or repay, any of the Inter-Company Claims to, or at the direction of,
another Group Member or any person acting, or purporting to act, on behalf of a
Group Member,

 
page 57

--------------------------------------------------------------------------------


[logo.jpg]
 
unless the relevant payment is a payment by the Borrower permitted under clause
12.3(b)(11);
 
(c)
the subordination effected by this clause applies at all times including if and
while a Group Member is in liquidation;

 
(d)
if a Group Member makes a claim against a Transaction Party, each other
Transaction Party must indemnify the Finance Parties for any Loss they incur as
a result of that claim by the Group Member;

 
(e)
if, on liquidation of a Transaction Party, there is a distribution of a
Transaction Party’s assets including payment in cash, property or securities, to
creditors of that Transaction Party on liquidation, all of the Secured Moneys
must be paid in full in cash before a payment is made for or on account of the
Inter-Company Claims;

 
(f)
until the Secured Moneys and all moneys due or owing under the Transaction
Documents have been paid in full, until the subordination under this clause has
been terminated and until this agreement has been fully discharged, a
Transaction Party must not:

 
 
(1)
make a claim or exercise a right, power or remedy against another Transaction
Party under any agreement, document or otherwise;

 
 
(2)
accept, or ensure the grant of, or permit any Encumbrance or Guarantee from a
Transaction Party or any surety in favour of another Transaction Party to exist;

 
 
(3)
exercise, or attempt to exercise, any right of set-off against, nor realise any
Encumbrance from, a Transaction Party or any surety; or

 
 
(4)
raise any defence or counterclaim in reduction or discharge of any obligation
owed by a Transaction Party to another Transaction Party or any surety.

 
9.27
Share Qualification

 
If at any time any order, ruling, registration, notice or filing pursuant to any
securities laws of Canada or any province thereof is required to ensure that any
Shares issuable upon the exercise of any Warrants, in each case on any date
following the date four months following the date hereof, are issued in
compliance with all such laws or to ensure that any such Shares, once issued,
are not subject to any general restriction as to the resale thereof under the
securities laws of any province of Canada, the Borrower must take all such
action as may be necessary to make or obtain such order, ruling, registration or
filing, or give such notice as the case may be.
 
9.28
Continued Listing

 
The Borrower will take all reasonable steps and actions and do all such acts and
things as may be required to:
 
(a)
as long as it meets the minimum listing requirements of such institutions,
maintain the listing and posting for trading of the Shares on the TSX; and

 
(b)
maintain its status as a reporting issuer not in default of the requirements of
applicable securities legislation of the provinces of Canada.

 
9.29
Convertible Debenture

 
The Borrower will not amend or vary or agree to a material amendment or
variation of the Convertible Debenture without the prior written consent of the
Agent (acting on the instructions of all Financiers).
 
page 58

--------------------------------------------------------------------------------


[logo.jpg]
 
9.30
Term of undertakings

 
Unless the Agent (acting on the instructions of all Financiers) otherwise agrees
in writing, until:
 
(a)
the Commitment is cancelled; and

 
(b)
the Secured Moneys are unconditionally repaid in full,

 
each Transaction Party must, at its own cost, comply with its undertakings in
this clause 9.


 
10
Market Disruption Event

--------------------------------------------------------------------------------

 
10.1
Market Disruption

 
(a)
If a Market Disruption Event occurs in relation to a Funding Portion for any
Interest Period, then the interest payable by the Borrower for the Interest
Period will be the rate per annum which is the sum of:

 
 
(1)
the Margin; and

 
 
(2)
the rate notified to the Borrower by the Agent as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the actual cost to a
Financier of funding its Pro Rata Share of that Funding Portion from whatever
source it may reasonably select. For the avoidance of doubt, the Agent may only
give one notice to the Borrower under clause 10.1(a)(2) during an Interest
Period.

 
(b)
In this Agreement ‘Market Disruption Event’ means:

 
 
(1)
at or about noon in London on the Value Date for the relevant Interest Period
the LIBOR01 Page is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
period; or

 
 
(2)
before close of business in London on the Value Date for the relevant Interest
Period, the Agent receives notifications from a Financier that the cost to it of
obtaining matching deposits on the Value Date would be in excess of LIBOR.

 
(c)
No Transaction Party may disclose to any person any information in relation to
clause 10 or any rates notified by a Finance Party under clause 10 without the
prior written consent of the Financiers, except if a Transaction Party is
required by law to do so.



 
11
Cashflow Model

--------------------------------------------------------------------------------

 
11.1
Calculations

 
Any amount or figure to be calculated or estimated under or for the purposes of
the definitions of ‘Loan Life Cover Ratio’, ‘Project Life Cover Ratio’, ‘Reserve
Tail’, ‘Interest Expense’, ‘Operating Costs’, ‘CADS’ and ‘Revenue’ is to be
calculated by the Agent or, at the request of the Agent, by the Borrower on the
basis of the latest Cashflow Model and accounts and other financial information
provided under clause 9.6 or, if the Borrower is at any relevant time in default
in delivering accounts and other financial information under clause 9.6, as
estimated by the Agent on the basis of the latest Cashflow Model and other
accounts and information available to the Agent.
 
page 59

--------------------------------------------------------------------------------


[logo.jpg]
 
11.2
Calculations in United States Dollars

 
All calculations under this agreement will be made in United States Dollars. For
the purpose of determining Operating Costs, CADS, Interest Expense, Project
Costs and Revenue for any period, any amount paid or received by the Borrower in
a currency other than United States Dollars will to the extent the amount paid
or received has been converted from or to United States Dollars by the Borrower,
be taken into account as that United States Dollar amount.
 
11.3
Maintenance

 
The Cashflow Model will be maintained and updated regularly by the Agent, or, at
the request of the Agent, by the Borrower, until all of the Secured Moneys have
been unconditionally repaid in full.
 
11.4
Update of Cashflow Model

 
In addition to the Quarterly updates of the Cashflow Model described in clause
11.6 and without limiting the circumstances in which the Agent may update the
Cashflow Model, the Agent (acting on the instructions of all Financiers and
after discussions with the Borrower):
 
(a)
may at any time update the Cashflow Model to reflect any changes determined by
the Agent;

 
(b)
for the purposes of determining whether Project Completion has occurred, will
immediately before the Anticipated Project Completion Date, update the Cashflow
Model for the purpose of calculating the Ratios;

 
(c)
will on each Calculation Date, update the Cashflow Model for the purpose of
enabling the Agent to calculate the Ratios on the Calculation Date;

 
(d)
may amend any updated Cashlow Model prepared by the Borrower (at the request of
the Agent) to reflect any changes the Agent determines are required; and

 
(e)
may at any other time update the Cashflow Model to reflect any material changes
in the technical assumptions or economic assumptions for the Cashflow Model,
determined by the Agent in its absolute discretion.

 
11.5
Factors since commencement of production

 
Any updating of the Cashflow Model under clause 11.4 or 11.6 will take into
account:
 
(a)
actual Revenue and Operating Costs; and

 
(b)
actual performance of the Project,

 
during the term of the Facility.
 
11.6
Delivery of updated Cashflow Model

 
A copy of any updated Cashflow Model prepared by the Agent must be delivered by
the Agent to the Borrower and the Financiers promptly after each Calculation
Date, and where the Borrower has prepared any updated Cashflow Model at the
request of the Agent, the Borrower must deliver the Cashflow Model to the Agent
and the Financiers promptly after the relevant Quarterly Date.
 
11.7
Determination is binding

 
(a)
The technical assumptions, economic assumptions and other terms of the Cashflow
Model under this clause 11 will be determined by the Agent (acting on the
instructions of all Financiers, acting reasonably), and, absent manifest error,
a determination by the Agent (acting on the instructions of all Financiers,
acting reasonably) is final and binding on the Transaction Parties.

 
page 60

--------------------------------------------------------------------------------


[logo.jpg]
 
(b)
The Agent (acting on the instructions of all Financiers) must hold discussions
with the Borrower in good faith, on a periodic basis or whenever requested by
the Borrower, regarding the terms of the Cashflow Model and any update or
proposed update of the Cashflow Model, and the economic assumptions and
technical assumptions to be used in the Cashflow Model.

 
 
12
Project Accounts

--------------------------------------------------------------------------------

 
12.1
Establishment of Project Accounts

 
The Borrower covenants and agrees with the Agent:
 
(a)
to maintain the Proceeds Account;

 
(b)
to establish and maintain a United States Dollars denominated interest bearing
account located in the United States of America in a place and with a bank or
financial institution reasonably acceptable to the Agent, that account to be
called the ‘Black Fox Project – Debt Service Reserve Account’;

 
(c)
to maintain each Project Account in the location and with the bank or financial
institution at which that account was originally established and not change that
account to another bank or financial institution without the Agent’s prior
written consent;

 
(d)
to cause all interest and other earnings on a Project Account to be credited to
the Proceeds Account; and

 
(e)
to deal with the amounts standing to the credit of a Project Account in
accordance with this clause 12 and not otherwise.

 
12.2
Debt Service Reserve Account

 
(a)
The Borrower shall initially fund the Debt Service Reserve Account in accordance
with clause 12.3(b)(8) by paying to the Debt Service Reserve Account by 30
September 2009 an amount at least equal to the Debt Service Reserve Amount
applicable on that date, and must ensure that at all times thereafter that the
credit balance of the Debt Service Reserve Account is at least equal to the then
applicable Debt Service Reserve Amount.

 
(b)
On a Repayment Date (the ‘Relevant Repayment Date’), if the amount standing to
the credit of the Debt Service Reserve Account exceeds the Debt Service Reserve
Amount for the next occurring Repayment Date, that excess may, on the Relevant
Repayment Date, at the request of the Borrower be paid into the Proceeds Account
to be applied as at the Relevant Repayment Date in accordance with clauses
12.3(b) and 12.3(c).

 
(c)
If at any time the balance of the Debt Service Reserve Account exceeds the
Principal Outstanding, the Borrower may apply the amount standing to the credit
of the Debt Service Reserve Account to prepay the Principal Outstanding in full.
Clause 3.6(d) will apply to any prepayment made.

 
12.3
Proceeds Account

 
(a)
The Borrower must deposit, or cause to be deposited, into the Proceeds Account:

 
 
(1)
all Revenue;

 
 
(2)
any other money received in connection with the Project (including proceeds of
sales of assets and insurance proceeds) and for any purpose whatsoever;

 
page 61

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(3)
all money transferred from the Debt Service Reserve Account in accordance with
clause 12.2(b);

 
 
(4)
all proceeds of all equity raisings by the Borrower; and

 
 
(5)
the proceeds of all Funding Portions.

 
(b)
Subject to clause 12.3(c) and clause 12.4, all amounts deposited into the
Proceeds Account must be applied in the following order of priority:

 
 
(1)
first, to pay the Project Costs and Operating Costs incurred in accordance with
the Cashflow Model, as and when those amounts fall due for payment;

 
 
(2)
next, to pay any fees or Taxes payable to any Government Agency, and royalties
payable to any Government Agency or any other Person, in respect of the Project,
as and when those amounts fall due for payment;

 
 
(3)
next, to pay the Project capital costs incurred in accordance with the Cashflow
Model, as and when those amounts fall due for payment;

 
 
(4)
next, on each date for payment of money under each Financier Hedging Agreement,
to pay money payable on that date under the Financier Hedging Agreement;

 
 
(5)
next, on each Interest Payment Date, to pay interest to be paid by the Borrower
under this agreement;

 
 
(6)
next, on each Repayment Date, to pay the relevant Repayment Amount required to
be paid by the Borrower under this agreement;

 
 
(7)
next, on each Repayment Date, to make any prepayment of the Facility required
under clause 9.24(d);

 
 
(8)
next, on each Repayment Date, to pay into the Debt Service Reserve Account in
accordance with clause 12.2(a) the amounts that are required so that the amount
standing to the credit of the Debt Service Reserve Account is the Debt Service
Reserve Amount applicable at that time;

 
 
(9)
next, on each Repayment Date, to make any mandatory prepayment of the Facility
required under clause 3.7;

 
 
(10)
next, to pay the amounts required to cover the corporate expenditures of the
Borrower in accordance with the Corporate Budget, as and when those amounts fall
due for payment; and

 
 
(11)
finally, subject to clause 12.3(c) for the Borrower’s own corporate purposes as
it thinks fit, including to:

 
 
·
make any other expenditure (including without limitation, general corporate
expenditure and exploration expenditure); or

 
 
·
make Distributions.

 
(c)
The Borrower must not make any withdrawal from the Proceeds Account under clause
12.3(b)(11) for any purpose unless:

 
 
(1)
that withdrawal is made on a date which is within 5 Business Days after a
Repayment Date;

 
 
(2)
Project Completion has occurred;

 
 
(3)
no Default or Review Event has occurred and is continuing, or would occur as a
result of making that withdrawal;

 
 
(4)
the most recent Cashflow Model as provided under clause 2.1(h) shows that the
values of the Ratios are projected to be equal to, or higher than, the values
for the Ratios set out in clauses 9.24(a), 9.24(b) and 9.24(c) for the period up
to the Final Repayment Date;

 
page 62

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(5)
the Net Worth is at least the Minimum Net Worth; and

 
 
(6)
there will be sufficient funds remaining in the Proceeds Account after that
withdrawal, to pay the Operating Costs projected to be incurred in the month
following the relevant Repayment Date, as set out in the Cashflow Model.

 
12.4
Limits on withdrawals

 
(a)
At all times, withdrawals from the Proceeds Account may only be made with the
prior written approval of the Agent (acting on the instructions of all
Financiers) or a Receiver appointed by the Agent.

 
(b)
Clause 12.4(a) ceases to apply once the Agent has received the following in form
and of substance satisfactory to all Financiers:

 
 
(1)
all Authorisations for phase 2 of the open pit for the Project; and

 
 
(2)
an updated Cashflow Model which, among other things, incorporates a final mine
plan for phase 2 of the open pit for the Project.

 
(c)
If an Event of Default has occurred and while it is continuing, withdrawals from
a Project Account may only be made with the prior written approval of the Agent
(acting on the instructions of all Financiers) or a Receiver appointed by the
Agent.

 
(d)
If a Potential Event of Default or Review Event has occurred and while it is
continuing, withdrawals from a Project Account may be made with the prior
written approval of the Agent (that approval not to be unreasonably withheld or
delayed).

 
 
13
Events of Default

--------------------------------------------------------------------------------

 
13.1
Events of Default

 
It is an Event of Default, whether or not it is within the control of a
Transaction Party, if:
 
(a)
failure to pay: a Transaction Party fails to pay or repay any part of the
Secured Moneys when due and payable by it;

 
(b)
non-remediable failure: a Transaction Party fails to perform any undertaking or
obligation of it under any Transaction Document (other than as described in
paragraph 13.1(a) and under paragraph 9.2(f)) and that failure is not in the
opinion of the Agent (acting on the instructions of all Financiers) remediable;

 
(c)
remediable failure: the failure described in clause 13.1(b) (other than a
failure to perform clauses 9.24(a) and 9.24(b)) is in the opinion of the Agent
remediable, and the Transaction Party does not remedy the failure within
10 Business Days after the Transaction Party becomes aware of that failure or
receives a notice from the Agent specifying the failure (whichever occurs
earliest);

 
(d)
Mining Rights:

 
 
(1)
a Mining Right is terminated or otherwise ceases to be in full force and effect;
or

 
 
(2)
a Mining Right is abandoned, terminated or otherwise determined in the opinion
of the Agent (acting on the instructions of all Financiers) to be invalid or
owned by a person other than the Borrower;

 
(e)
Ratios: having regard to the most recent Cashflow Model, at any Calculation
Date:

 
 
(1)
the LLCR is less than 1.3:1;

 
 
(2)
the PLCR is less than 1.5:1;

 
 
(3)
each DSCR is less than 1.15:1;

 
page 63

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(4)
the Reserve Tail is less than 25%; and

 
 
(5)
the Current Ratio is less than 1.2:1;

 
(f)
Net Worth: the failure to comply with clause 9.24(c);

 
(g)
Project Documents: any party to a Project Document fails to perform or observe
in any material respect any of its undertakings or obligations under a Project
Document and that party does not remedy the failure within the grace period
stated in the Project Document or, if no grace period is stated, within 15
Business Days;

 
(h)
Authorisations: the Borrower fails to maintain and comply in all material
respects with all applicable Authorisations that relate to the development,
construction and operation of the Project;

 
(i)
abandonment: all or any material part of the Project is abandoned or placed on a
‘care and maintenance’ basis for more than 5 consecutive days;

 
(j)
destruction of Secured Property: all or a material part of its Secured Property
is destroyed, lost or damaged beyond repair or proves to be materially defective
in circumstances not covered fully by any insurance in favour of a Transaction
Party;

 
(k)
expropriation: all or a material part of the Secured Property is seized,
nationalised, compulsorily acquired or expropriated by, or by order of, a
Government Agency or under any law or a Government Agency orders the sale,
vesting or divesting of all or a material part of the Secured Property, or a
restraint, restriction, prohibition, intervention, law, decree or other order of
a Government Agency or any other matter or thing occurs which wholly or
partially prevents or hinders:

 
 
(1)
the performance by a Transaction Party of any of its obligations under a
Document; or

 
 
(2)
the construction, development or operation of the Project or the Project Assets;

 
(l)
misrepresentation: any representation or warranty or statement made, or taken to
have been made, of a Transaction Party under or in connection with a Transaction
Document is found to have been incorrect or misleading when made or repeated, or
taken to have been made or repeated, unless rectified within 20 Business Days of
that representation or warranty or statement having been made or taken to have
been made;

 
(m)
acceleration of payments: a Transaction Party does anything which constitutes an
event, whatever called, which causes or enables the acceleration of a payment to
be made under a Document, or the enforcement or termination or rescission of a
Document;

 
(n)
cross default: any Financial Indebtedness of a Transaction Party in an amount in
excess of US$500,000:

 
 
(1)
becomes due and payable, or becomes capable of being declared due and payable,
before the scheduled date for payment; or

 
 
(2)
is not paid when due (after taking into account any applicable grace period);

 
(o)
Encumbrance: any Encumbrance is enforced, or becomes capable of being enforced,
against a material asset of a Transaction Party;

 
(p)
judgment: a judgment in an amount exceeding US$500,000 is obtained against a
Transaction Party and that judgement has not been paid and satisfied, vacated,
discharged, stayed or bonded pending appeal within 10 Business Days from the
entry of that judgment;

 
(q)
execution: a distress, attachment, execution or other process of a Government
Agency is issued against, levied or entered upon an asset of a Transaction Party
in an amount exceeding US$500,000 and is not set aside or satisfied within
10 Business Days;

 
(r)
winding up: any of the following occur:

 
 
(1)
an application is made by a Person other than a Transaction Party, and is not
withdrawn, dismissed, discontinued or set aside within 10 Business Days;

 
page 64

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(2)
an application is made by a Transaction Party;

 
 
(3)
an order is made; or

 
 
(4)
a resolution is passed or any steps are taken to pass a resolution,

 
for the winding up of any Transaction Party;
 
(s)
administration, liquidation, receivership etc: any of the following occur:

 
 
(1)
an administrator, liquidator, provisional liquidator, receiver, receiver and
manager, official manager, trustee, monitor, controller or similar official is
appointed, or any steps are taken to that appointment, except an application
made to a court by a Person other than a Transaction Party for the purposes of
appointing such a person which is disputed by a Transaction Party acting
diligently and in good faith and dismissed within 10 Business Days; or

 
 
(2)
a resolution to appoint an administrator, liquidator, provisional liquidator,
receiver, receiver and manager, official manager, trustee, monitor, controller
or similar official is passed, or any steps are taken to pass a resolution to
that appointment, except an application made to a court by a Person other than a
Transaction Party for the purposes of appointing such a person which is disputed
by a Transaction Party acting diligently and in good faith and dismissed within
10 Business Days,

 
to a Transaction Party or over the assets of a Transaction Party;
 
(t)
deregistration: a Transaction Party is deregistered, or any steps are taken to
deregister a Transaction Party under any applicable law;

 
(u)
suspends payment: a Transaction Party suspends payment of its debts generally;

 
(v)
insolvency: a Transaction Party:

 
 
(1)
commits an act of bankruptcy under the Bankruptcy and Insolvency Act (Canada),
or makes an assignment of its property for the general benefit of its creditor
under the Bankruptcy and Insolvency Act (Canada), or makes a proposal (or files
a notice of its intention to do so), under the Bankruptcy and Insolvency Act
(Canada);

 
 
(2)
is unable to pay its debts when they are due;

 
 
(3)
states that it is insolvent or unable to pay its debts when they are due; or

 
 
(4)
is presumed to be insolvent or becomes insolvent under administration as defined
or recognised under any applicable law, or action is taken which could result in
those events;

 
(w)
arrangements: a Transaction Party enters into or resolves to enter into any
arrangement, composition or compromise with, or assignment for the benefit of,
any of its creditors;

 
(x)
reorganisation: a Transaction Party implements a merger, demerger or scheme of
arrangement with any person where the Transaction Party would not be the
surviving party;

 
(y)
amendment of constituent documents: the memorandum and articles of association,
constitution or other constating documents (including a by-law) of a Transaction
Party are amended in a manner that has, or is reasonably likely to have, a
Material Adverse Effect;

 
(z)
ceasing business: a Transaction Party ceases to carry on business;

 
(aa)
de-listing on TSX / reporting issuer status: except with the prior written
consent of the Agent (acting on the instructions of all Financiers), the
Borrower ceases to have its ordinary shares listed for trading on the TSX or
ceases to be a reporting issuer under the Securities Laws of any province of
Canada (other than Quebec);

 
page 65

--------------------------------------------------------------------------------


[logo.jpg]
 
(bb)
de-listing on the AMEX: except with the prior written consent of the Agent
(acting on the instructions of all Financiers), the Borrower ceases to have its
ordinary shares listed for trading on the AMEX;

 
(cc)
unenforceability:

 
 
(1)
a material provision of a Document is illegal, void, voidable or unenforceable;

 
 
(2)
any person becomes entitled to terminate, rescind or avoid any material
provision of any Document; or

 
 
(3)
the execution, delivery or performance of a Document by a Transaction Party
breaches or results in a contravention of any law;

 
(dd)
Material Adverse Effect: any event occurs which has or is reasonably likely to
have a Material Adverse Effect; or

 
(ee)
jurisdictional equivalent: anything analogous or having a substantially similar
effect to any of the events specified in clauses 13.1(r), 13.1(s), 13.1(t),
13.1(u), 13.1(v), 13.1(w) or 13.1(x) happens under the law of any applicable
jurisdiction.

 
13.2
Effect of Event of Default

 
(a)
If an Event of Default occurs the Agent may, at any time after its occurrence by
notice to the Borrower declare that:

 
 
(1)
the Secured Moneys are immediately due and payable; or

 
 
(2)
the Commitment is cancelled,

 
or make each of the declarations under clauses 13.2(a)(1) and 13.2(a)(2).
 
(b)
The Borrower must immediately repay the Secured Moneys on receipt of a notice
under clause 13.2(a)(1).

 
13.3
Transaction Parties to continue to perform

 
(a)
If the Agent makes a declaration under clause 13.2 or a gives a notice under
clause 13.5(d):

 
 
(1)
the declaration or notice does not affect the obligations of a Transaction Party
under the Transaction Documents; and

 
 
(2)
each Transaction Party must continue to perform its obligations under the
Transaction Documents as if the declaration had not been made or the notice had
not been given, subject to any directions given by a Finance Party under any
Transaction Document.

 
(b)
Clause 13.3(a) does not affect the Borrower’s obligations under clause 13.2.

 
13.4
Enforcement

 
(a)
The Transaction Documents may be enforced without notice to a Transaction Party
or any other person even if:

 
 
(1)
a Finance Party accepts any part of the Secured Moneys after an Event of
Default; or

 
 
(2)
there has been any other Event of Default.

 
(b)
No Finance Party is liable to any Transaction Party for any Loss a Transaction
Party may suffer, incur or be liable for arising out of or in connection with a
Finance Party exercising any Power, except as a result of the gross negligence
or wilful misconduct of a Finance Party, or to the extent specifically set out
in a Transaction Document.

 
page 66

--------------------------------------------------------------------------------


[logo.jpg]
 
13.5
Review event

 
(a)
It is a review event if:

 
 
(1)
there is a change in Control;

 
 
(2)
any Ratio is below the value set out for that Ratio in clauses 9.24(a) and
9.24(b), or the Net Worth is less than the Minimum Net Worth at any Quarterly
Date;

 
 
(3)
the Project Completion Date has not occurred by 31 October 2009;

 
 
(4)
at the end of a calendar month, production of Product for the 3 month period
ending on that date is less than 80% of production projected in the Cashflow
Model for that period; or

 
 
(5)
at the end of a calendar month, Operating Costs for the 3 month period ending on
that date is greater than 120% of Operating Costs projected in the Cashflow
Model for that period.

 
(b)
Each Transaction Party must notify the Agent and all Financiers as soon as it
becomes aware of the occurrence of a Review Event.

 
(c)
The Financiers may review the Facility for a period of 30 days from the date on
which the Agent receives a notice under clause 13.5(b) or becomes aware of the
occurrence of a Review Event.

 
(d)
If the Financiers decide that they do not wish to continue to provide the
Facility following the occurrence of a Review Event, they must give written
notice to that effect to the Borrower within the 30 day review period referred
to in clause 13.5(c). The notice must state a date (not earlier than the earlier
of 90 days from the date of the service of the notice or the Repayment Date) by
which:

 
 
(1)
the Secured Moneys must be paid in full, and the Borrower must pay the Secured
Moneys to the Agent in full on the date nominated in the notice; and

 
 
(2)
all hedging transactions under the Financier Hedging Agreements will be closed
out in accordance with the relevant Financier Hedging Agreement (as though a
‘Termination Event’ had then occurred and the Borrower were the ‘Affected Party’
(each as defined in the relevant Financier Hedging Agreement)).

 
 
14
Increased costs and illegality

--------------------------------------------------------------------------------

 
14.1
Increased costs

 
(a)
If a Financier determines that any Change in Law affecting it or any of its
Holding Companies directly or indirectly:

 
 
(1)
increases the effective cost to that Financier of performing its obligations
under the Transaction Documents or funding or maintaining the Commitment or its
Pro Rata Share of the Principal Outstanding;

 
 
(2)
reduces any amount received or receivable by that Financier under the
Transaction Documents; or

 
 
(3)
in any other way reduces the effective return to the Financier or any Affiliate
under the Transaction Documents or the overall return on capital of the
Financier or any Affiliate,

 
(each an Increased Cost), the Borrower must pay to the Financier on demand
compensation for the Increased Cost to the extent attributed by the Financier or
Affiliate (using the methods it considers appropriate) to the Financier’s
obligations under the Transaction Documents or the funding or maintenance of the
Commitment or its Pro Rata Share of the Principal Outstanding.
 
page 67

--------------------------------------------------------------------------------


[logo.jpg]
 
(b)
A claim under clause 14.1(a) in the absence of manifest error, is sufficient
evidence of the amount to which the Finance Party is entitled under
clause 14.1(a) unless the contrary is proved.

 
(c)
If the Borrower receives a demand from a Financier under clause 14.1(a), the
Borrower may, by written notice to the Agent on or before the date which is
20 Business Days after the date of that demand, cancel the Commitment and prepay
the Secured Moneys of that Financier in full.

 
(d)
A notice under clause 14.1(c) is irrevocable and the Borrower must, on the date
which is 40 Business Days after the date that the notice is given, pay to the
Agent on account of the Financier the Secured Moneys in full.

 
14.2
Illegality

 
(a)
If any Change in Law or other event makes it illegal for a Financier to perform
its obligations under the Transaction Documents or fund or maintain the
Commitment, the Financier may by notice to the Borrower:

 
 
(1)
suspend its obligations under the Transaction Documents for the duration of the
illegality; or

 
 
(2)
by notice to the Borrower, cancel the Commitment and require the Borrower to
repay the Secured Moneys in full on the date which is 40 Business Days after the
date on which the Financier gives the notice or any earlier date required by, or
to comply with, the applicable law.

 
(b)
A notice under clause 14.2(a)(2) is irrevocable and the Borrower must, on the
repayment date determined under clause 14.2(a)(2), pay to the Agent on account
of a Financier the Secured Moneys in full.

 
(c)
If any Change in Law or other event that makes it illegal for a Financier to
perform its obligation under a Financier Hedging Agreement is a Termination
Event under that Financier Hedging Agreement, then the provisions of the
relevant Financier Hedging Agreement will apply with respect to that Termination
Event, and this clause 14.2(c) will not apply.

 
14.3
Reduction of Commitment

 
The Commitment of a Financier is reduced by its Pro Rata Share of any amount of
Secured Moneys paid under this clause 14 and accordingly an amount paid under
this clause 14 may not be redrawn.


 
15
Indemnities and Break Costs

--------------------------------------------------------------------------------

 
15.1
General indemnity

 
(a)
Each Transaction Party indemnifies each Finance Party against any Loss which
that Finance Party, a Receiver (whether acting as agent of the Borrower or of a
Finance Party) or an Attorney pays, suffers, incurs or is liable for, in respect
of any of the following:

 
 
(1)
a Funding Portion required by a Funding Notice not being made for any reason
including any failure by a Transaction Party to fulfil any condition precedent
contained in clause 2, but excluding any default by that Finance Party;

 
 
(2)
the occurrence of any Default or Review Event;

 
page 68

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(3)
a Finance Party exercising its Powers consequent upon or arising out of the
occurrence of any Default or Review Event;

 
 
(4)
the non-exercise, attempted exercise, exercise or delay in the exercise of any
Power;

 
 
(5)
any act or omission of a Security Provider or any of its employees or agents;

 
 
(6)
the occupation, use or ownership of any Secured Property by a Security Provider
or any of its employees or agents;

 
 
(7)
any workers’ compensation claim by any employee of a Security Provider;

 
 
(8)
any insurance policy in respect of all property;

 
 
(9)
any compulsory acquisition or statutory or judicial divestiture of Secured
Property;

 
 
(10)
any other thing in respect of a Security or any property; and

 
 
(11)
any payment made by a Financier to the Agent to indemnify the Agent for a Loss
the Agent pays, suffers, incurs or is liable for in acting as Agent.

 
(b)
The indemnity in clause 15.1(a), includes:

 
 
(1)
the amount determined by a Finance Party as being incurred by reason of the
liquidation or re-employment of deposits or other funds acquired or contracted
for by the Finance Party to fund or maintain the Commitment; and

 
 
(2)
loss of margin,

 
but does not include any loss arising from the gross negligence or wilful
misconduct of a Finance Party.
 
15.2
Break Costs

 
The Borrower must, within 3 Business Days of demand by the Agent, pay to the
Agent for the account of each Finance Party its Break Costs attributable to all
or any part of a Funding Portion being prepaid or repaid by the Borrower on a
day other than the last day of the Interest Period for that Funding Portion.
 
15.3
Foreign currency indemnity

 
If, at any time:
 
(a)
a Finance Party, a Receiver or an Attorney receives or recovers any amount
payable by a Transaction Party including:

 
 
(1)
under any judgment or order of any Government Agency;

 
 
(2)
for any breach of any Transaction Document;

 
 
 
(3)
on the liquidation or bankruptcy of the Transaction Party or any proof or claim
in that liquidation or bankruptcy; or

 
 
(4)
any other thing into which the obligations of the Transaction Party may have
become merged; and

 
(b)
the Payment Currency is not the Relevant Currency,

 
the Borrower indemnifies each Finance Party, Receiver or Attorney against any
shortfall between the amount payable in the Relevant Currency and the amount
actually or notionally received or recovered by each Finance Party, Receiver or
Attorney after the Payment Currency is converted or translated into the Relevant
Currency under clause 15.4.
 
page 69

--------------------------------------------------------------------------------


[logo.jpg]
 
15.4
Conversion of currencies

 
In making any currency conversion under clause 15.3, a Finance Party, Receiver
or Attorney may itself or through its bankers purchase one currency with
another, whether or not through an intermediate currency, whether spot or
forward, in the manner and amounts and at the times it thinks fit.
 
15.5
Continuing indemnities and evidence of Loss

 
(a)
Each indemnity of a Transaction Party in a Transaction Document is a continuing
obligation of the Transaction Party, despite:

 
 
(1)
any settlement of account; or

 
 
(2)
the occurrence of any other thing,

 
and remains in full force and effect until:
 
 
(3)
the Secured Moneys are fully and finally repaid; and

 
 
(4)
each Security has been finally discharged.

 
(b)
Each indemnity of a Transaction Party in a Transaction Document is an
additional, separate and independent obligation of a Transaction Party and no
one indemnity limits the general nature of any other indemnity.

 
(c)
Each indemnity of a Transaction Party in a Transaction Document survives the
termination of any Transaction Document.

 
(d)
A certificate given by an Officer of a Finance Party detailing the amount of any
Loss covered by any indemnity in a Transaction Document is sufficient evidence
unless the contrary is proved.


 
16
Fees, Tax, costs and expenses

--------------------------------------------------------------------------------

 
16.1
Arrangement fee

 
The Borrower must, on or before the date that the first Funding Portion is
provided under clause 5.1, pay a non-refundable and non-rebateable arrangement
fee of the following amounts to the relevant Financier:
 
(a)
US$2,311,955 to Macquarie Bank Limited; and

 
(b)
US$1,153,596 to RMB Australia Holdings Limited.

 
16.2
Commitment fee

 
The Borrower must pay the Financiers a non-refundable commitment fee equal to
1.00% per annum calculated on a daily basis on the average monthly balance of
the Undrawn Commitment on the basis of a 360 day year and for the actual number
of days elapsed. The commitment fee is to commence on the date the conditions
precedent in clause 2.1 are satisfied and is to be paid in arrears on each
subsequent Quarterly Date and on the last day of the Availability Period.
 
16.3
Tax

 
(a)
The Borrower must pay any Tax, other than an Excluded Tax in respect of any
Finance Party, which is payable in respect of a Transaction Document (including
in respect of the execution, delivery, performance, release, discharge,
amendment or enforcement of a Transaction Document).

 
page 70

--------------------------------------------------------------------------------


[logo.jpg]
 
(b)
The Borrower must pay any fine, penalty, interest or other cost in respect of a
failure to pay any Tax described in clause 16.3(a) except to the extent that the
fine, penalty, interest or other cost is caused by the Agent’s failure to lodge
money received from the Borrower within 5 Business Days before the due date for
lodgement.

 
(c)
The Borrower indemnifies each Finance Party against any amount payable under
clause 16.3(a) or 16.3(b).

 
16.4
Costs and expenses

 
The Borrower must pay all costs and expenses of each Finance Party in relation
to:
 
(a)
the negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of any Transaction Document;

 
(b)
the enforcement, protection or waiver of any rights under any Transaction
Document;

 
(c)
the consent or approval of a Finance Party given under any Transaction Document;

 
(d)
any enquiry by a Government Agency involving the Borrower;

 
(e)
one site visit per year by the representatives of the Finance Parties under
clause 9.2(c);

 
(f)
any site visits by the representatives of the Finance Parties on the occurrence
of:

 
 
(1)
in the opinion of the Financiers, a material change in the Project development
activities contemplated by the Cashflow Model; and

 
 
(2)
a Default; and

 
(g)
any administration costs of each Finance Party in relation to the matters
described in clause 16.4(c) or 16.4(d).

 
(h)
any legal costs and expenses and any professional consultant’s fees, including
the Independent Technical Consultant, on a full indemnity basis.

 
 
17
Interest on overdue amounts

--------------------------------------------------------------------------------

 
17.1
Payment of interest

 
Each Transaction Party must pay interest on:
 
(a)
any of the Secured Moneys due and payable by it, but unpaid; and

 
(b)
any interest payable but unpaid under this clause 17.

 
17.2
Accrual of interest

 
The interest payable under this clause 17:
 
(a)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the Secured
Moneys becomes merged; and

 
(b)
may be capitalised at monthly intervals.

 
17.3
Rate of interest

 
The rate of interest payable under this clause 17 on any part of the Secured
Moneys is the higher of:
 
(a)
the Overdue Rate determined by the Agent:

 
page 71

--------------------------------------------------------------------------------


[logo.jpg]
 
 
(1)
on the date that part of the Secured Moneys becomes due and payable but is
unpaid; and

 
 
(2)
on each date which is 1 month after the immediately preceding date on which the
Overdue Rate was determined under this clause 17.3(a); and

 
(b)
the rate fixed or payable under a judgment or other thing referred to in
clause 17.2(a).

 
 
18
Relations between Agent and Financiers

--------------------------------------------------------------------------------

 
18.1
Appointment of Agent

 
Each Financier appoints the Agent to act as its agent under the Transaction
Documents and authorises the Agent to do the following on its behalf:
 
(a)
amend or waive compliance with any provision of the Transaction Documents in
accordance with the Transaction Documents (including clause 18.5);

 
(b)
all things which the Transaction Documents expressly require the Agent to do, or
contemplate are to be done by the Agent, on behalf of the Financiers; and

 
(c)
all things which are incidental or ancillary to the Powers of the Agent
described in clauses 18.1(a) or (b).

 
18.2
Agent’s capacity

 
The Agent:
 
(a)
if it acts in its capacity as a Financier, has the same obligations and Powers
under each Transaction Document as any other Financier as though it were not
acting as the Agent; and

 
(b)
may engage in banking or business activities with any Transaction Party which
are not related to the Facility without having to notify or account to the
Financiers.

 
18.3
Agent’s obligations

 
(a)
The Agent has only those duties and obligations which are expressly specified in
the Transaction Documents.

 
(b)
The Agent is not required to:

 
 
(1)
keep itself informed as to the affairs of any Transaction Party or its
compliance with any Transaction Document; or

 
 
(2)
review or check the accuracy or completeness of any document or information it
forwards to any Financier or other person.

 
18.4
Agent’s powers

 
(a)
Except as specifically set out in the Transaction Documents (including
clause 18.5), the Agent may exercise its Powers under the Transaction Documents:

 
 
(1)
as it thinks fit in the best interests of the Financiers; and

 
 
(2)
without consulting with or seeking the instructions of all Financiers.

 
(b)
The exercise by the Agent of any Power in accordance with this clause 18 binds
all of the Financiers.

 
page 72

--------------------------------------------------------------------------------


[logo.jpg]
 
18.5
Instructions to Agent

 
The Agent:
 
(a)
must exercise its Powers in accordance with any instructions given to it by the
Majority Financiers;

 
(b)
must not amend or waive any provision of a Transaction Document which has the
effect of:

 
 
(1)
increasing the obligations of any Financier;

 
 
(2)
changing the terms of payment of any amounts payable under the Transaction
Documents;

 
 
(3)
changing the manner in which those payments are to be applied;

 
 
(4)
increasing the Commitment; or

 
 
(5)
changing the definition of Majority Financiers,

 
without the consent of all of the Financiers;
 
(c)
must not amend or waive any other provision of any Transaction Document without
the consent of all the Financiers unless the Agent is satisfied that the
amendment is made to correct a manifest error or an error of a formal or
technical nature only;

 
(d)
must not otherwise exercise any Power which the Transaction Documents specify
are to be exercised with the consent or in accordance with the instructions of
the Majority Financiers or all Financiers (as the case may be) or amend any such
requirement, except with that consent or in accordance with those instructions;
and

 
(e)
may refrain from acting, whether in accordance with the instructions of all the
Financiers or otherwise, until it has received security for any amount it
reasonably believes may become payable to it by the Financiers under
clause 18.11.

 
18.6
Assumptions as to authority

 
Each Transaction Party may assume, without inquiry, that any action of the Agent
under the Transaction Documents is in accordance with any required
authorisations, consents or instructions from all Financiers.
 
18.7
Agent’s liability

 
Neither the Agent nor any Associate of the Agent nor any of their respective
directors, officers, employees, agents or successors is responsible to the
Financiers or a Transaction Party for:
 
(a)
any recitals, statements, representations or warranties contained in any
Transaction Document, or in any certificate or other document referred to or
provided for in, or received by any of them under, any Transaction Document;

 
(b)
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of any Transaction Document (other than as against the Agent) or any other
certificate or document referred to or provided for in, or received by any of
them under, any Transaction Document;

 
(c)
any failure by a Transaction Party or any Financier to perform its obligations
under any Transaction Document; or

 
(d)
any action taken or omitted to be taken by it or them under any Transaction
Document or in connection with any Transaction Document except in the case of
its or their own fraud or wilful misconduct or gross negligence.

 
page 73

--------------------------------------------------------------------------------


[logo.jpg]
 
18.8
Delegation

 
The Agent may employ agents and attorneys.
 
18.9
Agent entitled to rely

 
The Agent may rely on:
 
(a)
any certificate, communication, notice or other document (including any
facsimile transmission or telegram) it believes to be genuine and correct and to
have been signed or sent by or on behalf of the proper person or persons; and

 
(b)
advice and statements of solicitors, independent accountants and other experts
selected by the Agent with reasonable care.

 
18.10            
Provision of information

(a)
The Agent must forward to each Financier:

 
 
(1)
notice of the occurrence of any Default promptly after the Agent becomes
actually aware of it; and

 
 
(2)
a copy of each report, notice or other document promptly after the Agent
receives it from a Transaction Party under any Transaction Document.

 
(b)
The Agent is not to be regarded as being actually aware of the occurrence of a
Default unless the Agent:

 
 
(1)
is actually aware that any payment due by a Transaction Party under the
Transaction Documents has not been made; or

 
 
(2)
has received notice from a Financier or a Transaction Party stating that a
Default has occurred describing the same and stating that the notice is a
‘Default Notice’.

 
(c)
If the Agent receives a Default Notice the Agent may treat that Default as
continuing until it has received a further Default Notice from the party giving
the original notice stating that the Default is no longer continuing and the
Agent is entitled to rely on that second notice for all purposes under the
Transaction Documents.

 
(d)
The Agent is not to be regarded as having received any report, notice or other
document or information unless it has been given to it in accordance with
clause 21.3.

 
(e)
Except as specified in clause 18.10(a) and as otherwise expressly required by
the Transaction Documents, the Agent has no duty or responsibility to provide
any Financier with any information concerning the affairs of any Transaction
Party or other person which may come into the Agent’s possession.

 
(f)
Nothing in any Transaction Document obliges the Agent to disclose any
information relating to any Transaction Party or other person if the disclosure
would constitute a breach of any law, duty of secrecy or duty of
confidentiality.

 
18.11
Indemnity by Financiers

 
(a)
The Financiers severally indemnify the Agent (to the extent not reimbursed by
any Transaction Party) in their Pro Rata Shares against any Loss which the Agent
pays, suffers, incurs or is liable for in acting as Agent, except to the extent
attributable to the Agent’s fraud, wilful misconduct or gross negligence.

 
(b)
The Financiers will not take any action or suit or make any claim against the
Agent in respect of any Loss paid, suffered or incurred by the Financiers as a
result of the Agent’s action, except to the extent the Loss was attributable to
the Agent’s fraud, wilful misconduct or gross negligence.

 
page 74

--------------------------------------------------------------------------------


[logo.jpg]
 
18.12
Independent appraisal by Financiers

 
Each Financier acknowledges that it has made and must continue to make,
independently and without reliance on the Agent or any other Financier, and
based on the documents and information it considers appropriate, its own
investigation into and appraisal of:
 
(a)
the affairs of each Transaction Party;

 
(b)
the accuracy and sufficiency of any information on which it has relied in
connection with its entry into the Transaction Documents; and

 
(c)
the legality, validity, effectiveness, enforceability and sufficiency of each
Transaction Document.

 
18.13
Resignation and removal of Agent

 
(a)
The Agent may, by notice to the Borrower and the Financiers, resign at any time
and the Majority Financiers may, by notice to the Borrower and the Agent, remove
the Agent from office. The resignation or removal of the Agent takes effect on
appointment of a successor Agent in accordance with this clause 18.13.

 
(b)
When a notice of resignation or removal is given, the Financiers may appoint a
successor Agent. If no successor Agent is appointed within 20 Business Days, the
Agent (acting on the instructions of the Majority Financiers) may appoint a
successor Agent.

 
(c)
When a successor Agent is appointed, and executes an undertaking to be bound as
successor Agent under the Transaction Documents, the successor Agent succeeds to
and becomes vested with all the Powers and duties of the retiring Agent, and the
retiring Agent is discharged from its duties and obligations under the
Transaction Documents.

 
(d)
After any retiring Agent’s resignation or removal, this agreement continues in
effect in respect of any actions which the Agent took or omitted to take while
acting as the Agent.

 
18.14
Institution of actions by Financiers

 
(a)
A Financier must not institute any legal proceedings against a Transaction Party
to recover amounts owing to it under the Transaction Documents, without giving
the Agent and each other Financier a reasonable opportunity to join in the
proceedings or agree to share the costs of the proceedings.

 
(b)
If a Financier does not join in an action against a Transaction Party or does
not agree to share in the costs of the action (having been given a reasonable
opportunity to do so by the Finance Party bringing the action), it is not
entitled to share in any amount recovered by the action until all the Finance
Parties who did join in the action or agree to share the costs of the action
have received in full all money payable to them under the Transaction Documents.

 
18.15
Identity of Financiers

 
(a)
A Financier must notify the Agent of any assignment or novation of that
Financier’s rights or obligations under any Transaction Document in accordance
with clause 19.

 
(b)
The Agent may treat each Financier as the absolute legal and beneficial holder
of its rights under the Transaction Documents for all purposes, despite any
notice to the contrary, unless otherwise required by law.

 
page 75

--------------------------------------------------------------------------------


[logo.jpg]
 
18.16
Electronic transmission of notices

 
Commencing on a date to be determined by the Agent and notified to the other
parties to this agreement, notices, requests, demands, consents, approvals,
agreements or other communications to or by the Agent under the Transaction
Documents:
 
 
(a)
may be given by means of a secure website established by the Agent, access to
which is restricted to the parties to the Transaction Documents (and, where
applicable, their financial and legal advisers); and

 
(b)
will be taken to be given or made on:

 
 
(1)
a notice being posted on the secure website; and

 
 
(2)
receipt by the Agent of a delivery receipt in respect of an e-mail the Agent has
sent to the relevant party’s nominated email address (as notified to the Agent
at least 5 days before any e-mail is sent by the Agent or notice posted on the
secure website) advising that the notice has become available on the secure
website.

 
 
19
Assignment

--------------------------------------------------------------------------------

 
19.1
Assignment by Transaction Party

 
(a)
A Transaction Party must not assign or novate any of its rights or obligations
under a Transaction Document (other than a Financier Hedging Agreement) without
the prior written consent of all of the Financiers.

 
(b)
A Transaction Party must not assign or novate any of its rights or obligations
under a Hedging Agreement without the prior consent of the relevant Financier.

 
(c)
A Transaction Party must not assign or novate any of its rights or obligations
under a -Hedging Agreement (other than a Financier Hedging Agreement) without
the prior consent of all Financiers.

 
19.2
Assignment by Finance Party

 
A Finance Party may assign or novate any of its rights and obligations under a
Transaction Document to any person without the consent of the Transaction
Parties or the Financiers if:
 
(a)
any necessary prior Authorisation is obtained;

 
(b)
the assignment or novation is to a person in the RMB group of companies or the
Macquarie group of companies (as applicable) (which term includes any person,
partnership or corporate entity in that group) or, after consultation with the
Borrower, to a reputable bank or financial institution or to a combination of
reputable banks and financial institutions; 

 
(c)
it notifies the Agent and the Borrower; and

 
(d)
it has given each Financier notice of the terms of the proposed assignment or
novation, and no other Financier has elected to acquire the relevant rights and
obligations on those terms within 10 Business Days of receiving that notice. If
one or more Financiers elects to acquire the relevant rights and obligations,
then the Financiers will complete the acquisition as soon as is reasonably
practicable after the election to acquire is made (and if more than one
Financier elects to acquire, then on a pro rata basis).

 
page 76

--------------------------------------------------------------------------------


[logo.jpg]
 
19.3
Substitution agreement

 
(a)
If a Financier wishes to novate any of its rights and obligations under a
Transaction Document to a Substitute Financier, it must notify the Agent at
least 5 Business Days before the substitution (or such shorter period as the
Agent approves), of the following:

 
 
(1)
the name of the Substitute Financier;

 
 
(2)
the proportion of its Commitment and its Principal Outstanding to be assumed by
the Substitute Financier; and

 
 
(3)
the proposed date of the substitution.

 
(b)
The Retiring Financier and the Substitute Financier must execute a substitution
agreement in the form of Attachment 2 and deliver it to the Agent at least
2 Business Days before the substitution (or any shorter period as the Agent
approves).

 
(c)
When the Agent receives a substitution agreement under clause 19.3(b) it is
authorised to, and must:

 
 
(1)
execute it on behalf of all the parties to this agreement other than the
Retiring Financier;

 
 
(2)
notify each of the parties to this agreement of the substitution; and

 
 
(3)
deliver copies of it to the Borrower, the Retiring Financier and the Substitute
Financier.

 
19.4
Assist

 
Each party must do any thing which the Agent reasonably requests including,
executing any documents or amending any Transaction Document, to effect any
transfer, assignment or novation under this clause 19.
 
19.5
Participation not permitted

 
A Finance Party may not grant a participation interest (being a right to share
in the financial benefits of this agreement, without any rights against a
Transaction Party) in any of that Finance Party’s rights and benefits under this
agreement to any other person without having to obtain the consent of or to
notify a Transaction Party.
 
19.6
Lending Office

 
(a)
A Financier may change its Lending Office at any time.

 
(b)
A Financier must promptly notify the Agent and the Borrower of the change.

 
19.7
No increase in costs

 
If a Financier assigns or novates any of its rights or obligations under any
Transaction Document or changes its Lending Office, no Transaction Party is
required to pay any net increase in the aggregate amount of costs, Taxes, fees
or charges which is a direct consequence of the transfer or assignment or change
of Lending Office.
 
19.8
Anti-Money Laundering

 
(a)
The Transaction Parties acknowledge that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and ‘know
your client’ laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, AML Legislation), the Finance Parties may
be required to obtain, verify and record information regarding the Transaction
Party, its directors, authorised signing officers, direct or indirect
shareholders or other Persons in control of a Transaction Party, and the
transactions contemplated under the Transaction Documents. The Transaction
Parties will promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Finance
Party, or any prospective assign or participant of a Finance Party, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

 
page 77

--------------------------------------------------------------------------------


[logo.jpg]
 
(b)
If the Agent has ascertained the identity of a Transaction Party or any
authorised signatories of a Transaction Party for the purposes of applicable AML
Legislation, then the Agent:

 
 
(1)
shall be deemed to have done so as an agent for each other Finance Party, and
this Agreement shall constitute a ‘written agreement’ in such regard between
each such other Finance Party and the Agent within the meaning of applicable AML
Legislation; and

 
 
(2)
shall provide to each other Finance Party copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the other Finance Parties agrees that the Agent has no
obligation to ascertain the identity of a Transaction Party or any authorised
signatories of a Transaction Party on behalf of the other Finance Parties, or to
confirm the completeness or accuracy of any information it obtains from a
Transaction Party or any authorised signatory in doing so.


 
20
Saving provisions

--------------------------------------------------------------------------------

 
20.1
No merger of security

 
(a)
Nothing in this agreement merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:

 
 
(1)
any Encumbrance or indemnity in favour of any Finance Party; or

 
 
(2)
any Power.

 
(b)
No other Encumbrance or Transaction Document which a Finance Party has the
benefit of in any way prejudicially affects any Power.

 
(c)
Any reference in any of the Transaction Documents to a Permitted Encumbrance is
not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Security to any Encumbrance.

 
20.2
Exclusion of moratorium

 
To the extent not excluded by law, a provision of any legislation which directly
or indirectly:
 
(a)
lessens, varies or affects in favour of a Transaction Party any obligations
under a Transaction Document; or

 
(b)
stays, postpones or otherwise prevents or prejudicially affects the exercise by
any Finance Party of any Power,

 
is negatived and excluded from each Transaction Document and all relief and
protection conferred on a Transaction Party by or under that legislation is also
negatived and excluded.
 
page 78

--------------------------------------------------------------------------------


[logo.jpg]
 
20.3
Conflict

 
Where any right, power, authority, discretion or remedy conferred on a Finance
Party, a Receiver or an Attorney by any Transaction Document is inconsistent
with the powers conferred by applicable law then, to the extent not prohibited
by that law, those conferred by applicable law are regarded as negatived or
varied to the extent of the inconsistency.
 
20.4
Consents

 
(a)
Whenever the doing of any thing by a Transaction Party is dependent on the
consent of a Finance Party, the Finance Party may withhold its consent or give
it conditionally or unconditionally in its absolute discretion, unless expressly
stated otherwise in a Transaction Document.

 
(b)
Any conditions imposed on a Transaction Party by a Finance Party under
clause 20.4(a) must be complied with by the Transaction Party.

 
20.5
Principal obligations

 
This agreement and each Collateral Security is:
 
(a)
a principal obligation and is not ancillary or collateral to any other
Encumbrance (other than another Collateral Security) or other obligation; and

 
(b)
independent of, and unaffected by, any other Encumbrance or other obligation
which any Finance Party may hold at any time in respect of the Secured Moneys.

 
20.6
Non-avoidance

 
If any payment by a Transaction Party to a Finance Party is avoided for any
reason including any legal limitation, disability or incapacity of or affecting
the Transaction Party or any other thing, and whether or not:
 
(a)
any transaction relating to the Secured Moneys was illegal, void or
substantially avoided; or

 
(b)
any thing was or ought to have been within the knowledge of any Finance Party,


the Transaction Party:
 
(c)
as an additional, separate and independent obligation, indemnifies each Finance
Party against that avoided payment; and

 
(d)
acknowledges that any liability of the Transaction Party under the Transaction
Documents and any right or remedy of the Finance Parties under the Transaction
Documents is the same as if that payment had not been made.

 
20.7
Set-off authorised

 
If a Transaction Party does not pay any amount when due and payable by it to any
Finance Party under a Transaction Document, the Finance Party may:
 
(a)
apply any credit balance in any currency in any account of the Transaction Party
with the Finance Party in or towards satisfaction of that amount; and

 
(b)
effect any currency conversion which may be required to make an application
under clause 20.7(a).

 
page 79

--------------------------------------------------------------------------------


[logo.jpg]
 
20.8
Agent’s certificates and approvals

 
(a)
A certificate signed by any Officer of the Agent in relation to any amount,
calculation or payment under any Transaction Document is sufficient evidence of
that amount, calculation or payment unless the contrary is proved.

 
(b)
Where any provision of a Transaction Document requires the Agent’s approval,
that approval will not be effective unless and until it is provided in writing.

 
20.9
No reliance or other obligations and risk assumption

 
Each Transaction Party acknowledges and confirms that:
 
(a)
it has not entered into any Transaction Document in reliance on any
representation, warranty, promise or statement made by or on behalf of any
Finance Party;

 
(b)
in respect of the transactions evidenced by the Transaction Documents, no
Finance Party has any obligations other than those expressly set out in the
Transaction Documents; and

 
(c)
in respect of interest rates, exchange rates or commodity prices, no Finance
Party is liable for any movement in interest rates, exchange rates or commodity
prices or any information, advice or opinion provided by any Finance Party or
any person on behalf of any Finance Party, even if:

 
 
(1)
provided at the request of a Transaction Party (it being acknowledged by each
Transaction Party that those matters are inherently speculative);

 
 
(2)
relied on by a Transaction Party; or

 
 
(3)
provided incorrectly or negligently.

 
20.10
Power of attorney

 
(a)
For consideration received, each Transaction Party irrevocably appoints the
Agent and each Officer of the Agent, effective upon the occurrence and during
the continuance of an Event of Default, as the attorney of the Transaction Party
to:

 
 
(1)
execute and deliver all documents; and

 
 
(2)
do all things,

 
which are necessary or desirable to give effect to each Transaction Document.
 
(b)
An attorney appointed under clause 20.10(a) may appoint a substitute attorney to
perform any of its powers.

 
 
21
General

--------------------------------------------------------------------------------

 
21.1
Confidential information

 
A Finance Party must not disclose to any person:
 
(a)
any Transaction Document; or

 
(b)
any information about any Transaction Party,

 
(c)
except:

 
(d)
in connection with a permitted assignment, novation or participation under
clause 19, where the disclosure is made on the basis that the recipient of the
information will comply with this clause 21.1 in the same way that the Finance
Party is required to do;

 
page 80

--------------------------------------------------------------------------------


[logo.jpg]
 
(e)
to any professional or other adviser consulted by it in relation to any of its
rights or obligations under the Transaction Documents;

 
(f)
to a country’s central bank, a country’s taxation office or any Government
Agency requiring disclosure of the information;

 
(g)
in connection with the enforcement of its rights under the Transaction
Documents;

 
(h)
where the information is already in the public domain, or where the disclosure
would not otherwise breach any duty of confidentiality;

 
(i)
if required by applicable law or the rules of any securities exchange; or

 
(j)
otherwise with the prior written consent of the relevant Transaction Party (that
consent not to be unreasonably withheld).

 
21.2
Transaction Party to bear cost

 
Any thing which must be done by a Transaction Party under any Transaction
Document, whether or not at the request of any Finance Party, must be done at
the cost of the Transaction Party.
 
21.3
Notices

 
(a)
Any notice or other communication including, any request, demand, consent or
approval, to or by a party to any Transaction Document must be in legible
writing and in English addressed to the party in accordance with its details set
out in Schedule 1 or as specified to the sender by the party by notice.

 
(b)
If the sender is a company, any such notice or other communication must be
signed by an Officer of the sender.

 
(c)
Any notice or other communication described in this clause 21.3 is regarded as
being given by the sender and received by the addressee:

 
 
(1)
if by delivery in person or by recognised overnight courier, when delivered to
the addressee;

 
 
(2)
if by post, on delivery to the addressee; or

 
 
(3)
if by facsimile, when received by the addressee in legible form,

 
but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00pm (addressee’s time) it is regarded as received at 9.00am on the
following Business Day.
 
(d)
Any notice or other communication described in this clause 21.3 can be relied on
by the addressee and the addressee is not liable to any other person for any
consequences of that reliance if the addressee believes it to be genuine,
correct and authorised by the sender.

 
(e)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 24 hours after the transmission is received or regarded as
received under clause 21.3(c) and informs the sender that it is not legible.

 
21.4
Governing law and jurisdiction

 
(a)
This agreement is governed by the laws of the Province of Ontario and the laws
of Canada which are applicable in the Province of Ontario, other than any laws
which would result in the imposition of the laws of another jurisdiction.

 
(b)
Each Transaction Party and each Finance Party irrevocably submits to the
non-exclusive jurisdiction of the courts of the Province of Ontario.

 
page 81

--------------------------------------------------------------------------------


[logo.jpg]
 
(c)
Each Transaction Party and each Finance Party irrevocably waives any objection
to the venue of any legal process on the basis that the process has been brought
in an inconvenient forum.

 
(d)
Each Transaction Party and each Finance Party irrevocably waives any immunity in
respect of its obligations under this agreement that it may acquire from the
jurisdiction of any court or any legal process for any reason including the
service of notice, attachment before judgment, attachment in aid of execution or
execution.

 
21.5
Prohibition and enforceability

 
(a)
Any provision of, or the application of any provision of, any Transaction
Document or any Power which is prohibited in any jurisdiction is, in that
jurisdiction, ineffective only to the extent of that prohibition.

 
(b)
Any provision of, or the application of any provision of, any Transaction
Document which is void, illegal or unenforceable in any jurisdiction does not
affect the validity, legality or enforceability of that provision in any other
jurisdiction or of the remaining provisions in that or any other jurisdiction.

 
21.6
Waivers

 
(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising on default under this agreement or on the occurrence of an Event of
Default must be in writing and signed by the party granting the waiver.

 
(b)
A failure or delay in exercise, or partial exercise, of:

 
 
(1)
a right arising from a breach of this agreement or the occurrence of an Event of
Default; or

 
 
(2)
a Power created or arising on default under this agreement or on the occurrence
of an Event of Default,


does not result in a waiver of that right or Power.
 
(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement or on the occurrence of an Event of Default as constituting a
waiver of that right or Power.

 
(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or Power by that other party.

 
(e)
This clause may not itself be waived except in writing.

 
21.7
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties.
 
21.8
Cumulative rights

 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of any Finance Party, Receiver or Attorney.
 
21.9
Attorneys

 
Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
 
page 82

--------------------------------------------------------------------------------


[logo.jpg]
 
21.10
Counterparts

 
(a)
This agreement may be executed in any number of counterparts.

 
(b)
All counterparts, taken together, constitute one instrument.

 
(c)
A party may execute this agreement by signing any counterpart.

 
page 83

--------------------------------------------------------------------------------


 
[logo.jpg]


Signing page
 


 
Executed as an agreement

--------------------------------------------------------------------------------




 
Borrower
 
Signed for
Apollo Gold Corporation
By its authorised signatory
By:
/s/ Melvyn Williams
   
Authorised Signatory
 
print name
Melvyn Williams
 
title
Chief Financial Officer
 

 
 

 
Agent and Security Agent
 
Signed for
RMB Resources Inc.
By its authorised officer
By:
/s/ Richard A. Winters
   
Authorised Officer
 
print name
Richard A. Winters
 
title
President
 

 
page 84

--------------------------------------------------------------------------------


[header.jpg]
 

 
Financier
 
Signed for
RMB Australia Holdings Limited
By
By:
/s/ M. Schonfeld
   
Director
 
print name
M. Schonfeld
 
By:
/s/ Gregory Gay
   
Director / Secretary
 
print name
Gregory Gay
 
title
Director
 

 

 
Financier

 

 
Signed for
Macquarie Bank Limited
by its attorneys
sign here ►
/s/ Gavin Bradley
 
/s/ Margot Branson
 
Attorney
 
Attorney
print name
Gavin Bradley, Executive Director
 
Margot Branson, Associate Director
 
in the presence of
sign here ►
/s/ Katie Choi
 
/s/ Katie Choi
 
Witness
 
Witness
print name
Katie Choi, Division Director
 
Katie Choi, Division Director
 

 
page 85

--------------------------------------------------------------------------------

